                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  UNITED STATES OF AMERICA, ex rel.                 CIVIL ACTION
  INTERNATIONAL BROTHERHOOD
  OF ELECTRICAL WORKERS LOCAL
  UNIONNO.98

                       v.                           NO. 09-4230

 THE FARFIELD COMPANY

                                         MEMORANDUM
KEARNEY,J.                                                                         February 5, 2020

        A union bringing claims on behalf of the United States under the False Claims Act

challenged a construction contractor's payroll invoices submitted to SEPTA for the contractor's

services under contract for a federally funded rail improvement project from 2002-2007. After a

decade of back and forth, the parties agreed on the eve of trial to present their evidence over eight

days of hearings to a Special Master chosen by the parties. In a timely and exhaustive Report and

Recommendation, the Special Master recommended we enter judgment of $1,055,320.62 against

the contractor after specific findings the contractor violated the False Claims Act. The contractor

now objects to the Report and Recommendation on seven grounds with multiple sub-arguments.

It asks we instead adopt the entirety of its findings offered to the Special Master. Many of its

present objections dispute the Special Master's credibility findings to which we defer with the

parties' consent. Although we defined the burden shifting and legal issues before the close of

evidence after full briefing, the contractor repeats its objections.· At the contractor's request and

consistent with Rule 53, we revisited these legal findings and reviewed each objection based on

our separate analysis of the transcribed record. After this exhaustive analysis, we overrule the

contractor's objections and today adopt the Special Master's Report and Recommendation finding

the contractor violated the False Claims Act requiring compensation mandated by Congress.
    I. Background 1

      In March 2002, construction contractor The Farfield Company agreed to provide

Southeastern Pennsylvania Transportation Authority ("SEPTA") with requested services for a

track and signal improvement project along a seven and a half-mile stretch of railroad track

("Wayne Junction Project") funded in part by the federal government. 2 Section VIII.S. of the

SEPTA contract provides: "Contract Made Subject to Federal, State and Local Law Contractor

expressly agrees to comply with all applicable laws, ordinances, and regulations of the Federal,

State and Local governments which are in effect or become effective during the term of the

Contract. " 3

        The work under the SEPTA contract involved, among other things, running and laying

electrical conduit in trenches alongside railroad track, cleared and dug by Farfield's employees. 4

After opening and securing trenches, Farfield employees installed electrical conduit and pulled

electrical wires through the conduit. Installing or laying of conduit included bending conduit so it

could go around bends or obstacles, keeping conduit off the ground, preparing conduit by gluing

or otherwise connecting multiple pieces of conduit together, physically laying conduit in the

ground, and coring manholes to connect conduit. 5

        Farfield's work on the Wayne Junction Project began in August or September 2002 and

continued to September 2007. SEPTA's contract required Farfield to comply with the Davis-

Bacon Act including "[t]he Contractor shall submit weekly, for each week in which any contract

work is performed, a copy of all payrolls to SEPTA for transmission to the [Federal Transit

Administration]. The payrolls submitted shall set out accurately and completely all of the

information required to be maintained under" federal regulations implementing the Davis-Bacon

Act. 6 The SEPTA contract required Farfield to, among other things, certify "each laborer or



                                                2
 mechanic has been paid not less than the applicable wage rates and fringe benefits or cash

 equivalents for the classification of work performed, as specified in the applicable wage

determination incorporated into the Contract." 7

        The issues before us involve Farfield's classification of employees' work on the Wayne

Junction Project as it affects the wages they are paid. The International Brotherhood of Electrical

Workers Local Union No. 98 alleges Farfield falsely certified payrolls submitted to SEPTA of

paying its employees the prevailing wages which did not match the prevailing wages for persons

doing this work. In other words, Local 98 claims Farfield represented it paid workers at lower

wages for work which the federal government requires be paid at a higher prevailing wage based

on the experience and skill involved. Farfield submitted its payrolls to SEPTA which in turn

submitted claims for payment to the Federal Transportation Administration. Local 98 contends

Farfield employees classified as "groundmen" and "laborers" performed ''journeyman electrician"

or "journeymen linemen" work-a higher skilled classification-and should have been paid at the

higher wage rate. Farfield denies this, arguing it properly classified and paid its employees and,

even if it paid some of its employees under the wrong classification, it did not do so "knowingly"

as to violate the False Claims Act.

       The difference among the classifications of groundmen, laborers, and journeyman linemen

and journeymen electricians is based on the skill needed for each position. Groundmen are

unskilled. Journeymen linemen and electricians are highly trained workers. SEPTA and Farfield

recognized this distinction in their contract defining the prevailing wage for a "groundman" at

$19.34 per hour plus fringes; a "lineman" (also known as a ''journeyman lineman") at $32.23 per

hour plus fringes; "electricians" (also known as "journeyman electricians") at $32.95 per hour plus

fringes; and "laborers" between $20.05 and $20.25 per hour plus fringes. 8 Although the SEPTA



                                                3
contract does not require an employee performing "journeyman" work actually be a journeyman,

the contract requires an employee performing journeyman work be paid at the journeyman rate. 9

        One way of determining the proper wage is the type of work performed. The process of

installing electrical wire from one point to another is known as a "wire pull." 10 Apprentices and

journeymen receive training on wire pulls; groundmen do not receive training on wire pulls. 11 An

apprentice must complete 7,000 hours of training before becoming a journeyman. 12 Groundmen

may assist journeymen in connecting wire, putting plastic pipe in a trench, laying conduit and

security cable, pulling wire, cable pulls, bending conduit, threading conduit, and other tasks. 13

        Local 98 filed a sealed qui tam complaint in 2009 alleging Farfield paid forty-two workers

who performed journeymen work at wages lower than required by the Davis-Bacon Act 14 on the

Wayne Junction Project, as well as five other federally-funded projects, and then submitted claims

for payment based on false payroll certifications in violation of the False Claims Act. 15 Two years

later, the United States declined to intervene in the action. We unsealed the complaint and Local

98 filed an amended complaint on February 3, 2012. 16 In its amended complaint, Local 98 alleged

Farfield misclassified its workers performing electrician's work to gain a competitive bidding

advantage on the same federally funded construction projects between 2001 and 2009. 17 Local 98

alleged Farfield submitted fraudulent certified payroll records to SEPTA intending SEPTA to use

those records to submit false invoices to the federal government. Farfield alleges those false payroll

records are material in the federal government's decision to pay SEPTA's false invoices under

Section 3729(a)(l)(B) of the False Claims Act. 18

       A. We appointed a Special Master with counsel's consent.

       After years of discovery, the Clerk of Court assigned this matter to us in late September

2018. We directed a second round of motion practice on the issue of the Department of Labor's



                                                  4
jurisdiction under the primary jurisdiction doctrine and, after finding we could proceed to resolve

 this case, we issued a scheduling order setting the parties' pre-trial obligations and a trial date. 19

         On August 26, 2019, we found genuine issues of material fact regarding the work

groundmen performed on the Wayne Junction Project precluded the entry of summary judgment

in Farfield's favor. 20 On August 27, 2019, with a seven-day non-jury trial scheduled to begin on

 September 19, 2019, we asked the parties to present their good faith evaluation, after fulsome

consultation among counsel, why we should not appoint a Special Master under Federal Rule of

Civil Procedure 53. 21 We advised counsel the Special Master will be required to file a Report and

Recommendation with findings as to liability and damages, if any, and we will review questions

of law on a de nova standard by evaluating fact and credibility decisions based on an abuse of

discretion standard ofreview. 22

        Local 98 and Farfield agreed to the appointment of a Rule 53 Special Master to hear

evidence and make findings as to liability and damages, if any, but applying a standard of review

under Rule 53(f)(3). 23 Rule 53(f)(3) sets the standard ofreview on a Special Master's Report and

Recommendation: we must apply de nova review to all objections to conclusions of law made or

recommended by a master as well as to findings of fact unless the parties, with our approval,

stipulate (a) "the findings will be review for clear error; or" (b) "the findings of a master appointed

under Rule 53(a)(l)(A) or (C) will be final." 24

        On September 3, 2019, we discussed the applicable standard of review with counsel and

our particular concern with de nova review of the Special Master's credibility determinations.

Both counsel agreed we will not apply a de nova standard of review to the Special Master's

credibility findings and there will be no additional evidentiary hearings. Based on counsels'

representations, we appointed Bruce P. Merenstein, Esquire as Special Master. 25



                                                   5
          Our Order appointing Special Master Merenstein, inter alia, set the terms of his authority

  consistent with Rule 53; directed Special Master Merenstein file a Report and Recommendation;

  ordered objections or motions to modify Special Master Merenstein's findings of fact and

 conclusions of law within twenty-one days after filing of the findings of fact and conclusions of

 law with responses filed within ten days; and "[c]onsistent with counsel's representation during

 yesterday's conference call, we will review conclusions of law de novo and all objections to

 findings of fact based solely on review of the transcribed record and without further evidentiary

 hearings; .... " 26

          B. Our October 15, 2019 opinion on Local 98's burden of proving damages and
             retention of Farfield's time records.

         Before Special Master Merenstein began evidentiary hearings, we ordered the parties to

 brief the burden of proof as to Local 98's damages and the retention of Farfield's time records. 27

 Both parties raised these legal issues in their pre-trial memoranda. 28 The parties briefed the issue

 but elected not to wait for our ruling on the burden of proof and instead began hearings with Special

 Master Merenstein on October 2, 2019.

         Local 98's damages theory under the False Claims Act is Farfield misclassified groundmen

 and laborers, paying them at a lower rate for electrical work they performed which should have

 been paid at the higher journeyman rate. 29 Local 98 claims Farfield misclassified forty-two

 workers, yiolating prevailing wage rates under the Davis-Bacon Act. Local 98 relies on Farfield's

' "phase code" time sheets as well as the representative testimony of some of the forty-two workers

 to prove damages. Farfield produced time sheets assigning "phase codes" to workers' time. Local

 98 contends twelve "phase codes" equate to the performance of electrical work. Farfield denies

 its phase codes show its employees performed electrical work and contends it used the phase codes

for internal accounting purposes only.

                                                  6
        Local 98 asked we impose a higher burden on Farfield under Anderson v. Mt. Clemens

 Pottery Company3° because Farfield failed to maintain employment records required by the Fair

 Labor Standards Act and Davis-Bacon Act and, absent adequate records, Local 98 cannot establish

time spent performing uncompensated work. In Mt. Clemens, the Supreme Court articulated a

burden shifting analysis in Fair Labor Standards Act claims: "an employee has carried out his

burden ifhe proves that he has in fact performed work for which he was improperly compensated

and if he produces sufficient evidence to show the amount and extent of that work as a matter of

just and reasonable inference. The burden then shifts to the employer to come forward with

evidence of the precise amount of work performed or with evidence to negative [sic] the

reasonableness of the inference to be drawn from the employee's evidence. If the employer fails

to produce such evidence, the court may then award damages to the employee, even though the

result be only approximate." 31 Recognizing the remedial nature of the Fair Labor Standards Act,

the Supreme Court held the burden of proving damages should not be put on the employee where

the employer's records are "inaccurate or inadequate" in violation of its statutory obligation to

maintain proper records. 32

        Local 98 argued Mt. Clemens applies to its burden of proving the amount of damages and

it may meet its burden by using representative evidence; the testimony of some of the forty-two

groundmen and laborer it alleged Farfield misclassified coupled with Farfield's phase code time

sheets. 33 In response, Farfield argued Mt. Clemens' burden shifting does not apply in this False

Claims Act case; the burden of proof on damages for failure to keep records cannot shift to Farfield

because Davis-Bacon Act only required it to retain payroll records for three years and the Fair

Labor Standards Act only required it to retain records for two or three years; Farfield did not have

timely notice of a payroll records issue under the Davis-Bacon Act; and, even if Mt. Clemens



                                                 7
applies, Local 98 must still present evidence of the amount and extent of work for shifting the

burden of proof on damages. 34

        After considering the parties' arguments, we determined Special Master Merenstein may

apply Mt. Clemens to evaluate an award of damages if he finds Local 98 meets its burden based

on the phase code timesheets and related evidence and ifFarfield fails to meet its burden based on

its evidence the phase codes do not show misclassification. 35 We instructed the parties we expect

Special Master Merenstein to make credibility and fact determinations, file conclusions of law,

and decide damages, if any, and we will not allow a two-step process to review Special Master

Merenstein's credibility findings consistent with the parties' consent to the Special Master. 36 We

ordered the parties and Special Master Merenstein are governed by our October 15, 2019

memorandum describing the limited instance in which the burden shifting would apply if

warranted by the Special Master's findings of fact based on his evaluation of witness credibility

and necessary conclusions of law. 37

       C. Special Master Merenstein's Report and Recommendation.

       On November 29, 2019, Special Master Merenstein filed his Report and Recommendation

after eight days of evidentiary hearings including testimony from twenty witnesses, deposition

testimony of two witnesses, and over eighty exhibits. 38 Special Master Merenstein recommends

we enter judgment for Local 98, as relator for the United States, and against Farfield. 39

       Special Master Merenstein identified five key disputed issues: (1) What work did

groundmen and laborers do on the Wayne Junction Project? (2) Based on local area practices,

which of the work, done by groundmen and laborers, if any, should have been classified and paid

as journeyman work? (3) How much of the work done by groundmen and laborers, if any, should

have been classified as paid as journeyman work? (4) If any work done by groundmen and laborers



                                                 8
 should have been classified and paid as journeyman work, did Farfield knowingly misclassify this

 work? and (5) If Farfield knowingly misclassified some of the work done by groundmen and

 laborers, what is the proper amount of civil penalties and damages? 40

         With the parties' consent, Special Master Merenstein presided over a hearing rife with

credibility determinations which the parties agreed would be resolved solely by him. Special

Master Merenstein described the parties' "diametrically opposing views on many of these issues

and, at the hearing, often presented irreconcilably conflicting versions of what occurred on a day-

to-day basis on the Wayne Junction Project."41

        After evaluating the credibility of witnesses, Special Master Merenstein issued 220

findings of fact and thirty-nine conclusions of law to support his findings: (1) groundmen and

laborers did many of the same tasks on the Wayne Junction Project as journeymen did, largely

because Farfield allowed its foremen to determine which workers did which tasks, without regard

for the workers' classifications; (2) certain work done by groundmen and laborers on the Project,

particularly installing electrical conduit, pulling electrical wires, and performing electrical

terminations, constituted journeyman work and therefore should have been classified and paid as

journeyman work; (3) based on the evidence presented at the hearing, particularly the phase codes

used by Farfield to track work done on the Wayne Junction Project, but also daily foreman reports,

photographs of the worksite, other documents, and witness testimony, the amount and extent of

work that was misclassified as groundman or laborer work can be determined by reasonable

inference; (4) although the evidence does not demonstrate that Farfield intentionally submitted

false statements regarding the work performed by its employees on the Wayne Junction Project, it

acted in reckless disregard of the truth or falsity of this information, largely by allowing its foremen

to determine which workers did which tasks, without regard for the workers' classifications,



                                                   9
 despite Farfield's awareness of its prevailing wage obligations; and (5) based on Farfield's records,

 including certified payrolls and phase code timesheets, it is possible to approximate the amount

and extent of underpayments due to the misclassifications, and thus calculate the proper amount

of civil penalties and damages. 42

        Summarizing his findings of fact, conclusions of law, and analysis, Special Master

Merenstein concluded "for the most part, all classification of employees on the Wayne Junction

Project performed all of the tasks on the Project. While the vast majority of the work on the Project

did not require the skills of a journeyman, a small portion of the work ... should have been

classified as journeyman work, based on the local area practices that govern the classification and

pay for work under the Davis-Bacon Act." 43

        Local 98 attributed thirty percent of the work to journeyman work and Farfield attributed

less than five percent of the work to journeyman work. After eight days of hearings evaluating the

credibility of witnesses, Special Master Merenstein found approximately thirteen percent of the

work should have been classified as journeyman work. 44 Based on the testimony and exhibits

adduced at the hearing, Special Master Merenstein concluded six of the twelve phase codes are

reasonably accurate proxies for "electrical" work journeymen should have performed. Special

Master Merenstein concluded to the extent groundmen or laborers performed the work under six

of the phase codes, Farfield misclassified and underpaid them, and its statements on its payrolls

certifying each of its workers' classifications "conform with the work he performed" were false. 45

       Special Master Merenstein concluded a small portion of the disputed work-high-voltage

terminations and signal and switch terminations-constituted journeyman work, and any

groundmen or laborers who performed this work were misclassified and underpaid. 46 He found

the "bulk of the work in dispute" -installation of electrical conduit and pulling electrical wires-



                                                 10
 constitutes journeyman work and, alternatively, both laborer and journeyman work, and to the

 extent groundmen performed this work they were misclassified and underpaid. 47

        In determining the quantity of journeyman work performed by groundmen and laborers,

 Special Master Merenstein considered Farfield's phase codes, daily foremen reports, photographs

of the worksite, other exhibits including Local 98's spreadsheet compiling phase codes, wage rate,

hours worked, and pay classification of Farfield employees, and witness testimony. 48 Special

Master Merenstein concluded Farfield presented sufficient evidence to negate the reasonableness

of the inference all hours assigned to journeyman task codes actually constituted journeyman

work. He found Farfield proved at least 1.5 hours of each eight-hour day involved routine, non-

journeyman work, and reduced the hours worked under the relevant phase codes by 18.75% (1.5

hours out of every eight-hour day) in calculating the number of misclassified and underpaid

hours. 49 Special Master Merenstein found while it may be possible, even after subtracting 18.75%

of the time under journeyman task codes, some remaining time working under journeyman tasks

is not journeyman work, Farfield failed to present evidence to negate the reasonableness of the

inference all of the remaining work under these task codes is journeyman work that should have

                                                     °
been classified and paid at the journeyman rate. 5 Farfield objects to this finding, but does not

provide us with a record cite supporting its objection.

       Subtracting 18.75% of time from the journeyman task codes, Special Master Merenstein

found the total hours all workers spent on the Wayne Junction Project under the journeyman task

codes is 13.5% of the total working hours and nearly 87% is not work, according to local area

practice, should have been classified and paid as journeyman work. 51 Applying his factual

findings, Special Master Merenstein calculated an underpayment of$159,273.54 for 14,508 hours

of work over 105 separate weeks on the Wayne Junction Project. 52 He then trebled the damages



                                                11
under Section 3729(a)(l) of the False Claims Act for a total of $477,820.62. 53 Special Master

Merenstein concluded the statutory civil penalty of $5,500 per violation is mandatory, and

multiplied $5,550 by 105 violations (representing the number of false payroll records Farfield

submitted to SEPTA) for a total civil penalty of $577,500. 54 Adding the total damages of

$477,820.62 to the statutory civil penalty of          $577,500.00, Special Master Merenstein

recommended a total judgment of $1,055,320.62 allocated between the United States and Local

98 as the relator. 55

        D. Farfield objects to Special Master Merenstein's Report and Recommendation.

        Farfield objected to Special Master Merenstein's Report and Recommendation with

proposed changes. 56 It asks us to wholesale adopt its proposed findings of fact and conclusions of

law submitted to Special Master Merenstein. 57 Local 98 responds we should deny Farfield's

objections and enter judgment as recommended by Special Master Merenstein. 58

        After reviewing Farfield's voluminous attempt to recast credibility findings after agreeing

it would not do so, and our independent review of the record, we agree with the Special Master's

exhaustive and thoughtful findings of fact and conclusions of law and adopt his Report and

Recommendation.

   II. Analysis

       Rule 53 governs our standard of review; we review findings of fact, unless the parties

stipulate to a clear error or the findings will be final, and conclusions of law de novo. 59 We may

"adopt or affirm, modify, wholly or partly reject or reverse, or resubmit to the master with

instructions" the Report and Recommendation. 60 The parties did not stipulate Special Master

Merenstein's findings of fact will be reviewed for clear error or final as provided by Rule

53(f)(3)(A) and (B), accordingly we apply a de novo standard. But the parties agreed at our



                                                12
 September 3, 2019 conference we will not review Special Master Merenstein's credibility

 determinations.

        The dispute focuses on the intersection of two Congressional mandates: the Davis-Bacon

 Act and the False Claims Act as applied to Farfield under its contract with SEPTA. In the Davis-

Bacon Act, Congress requires each contract over $2,000 to which the United States is a party for

"construction, alteration, or repair, ... of ... public works," must contain a clause setting the

minimum wages to be paid to various classes of workers employed under the contract. 61 The

minimum wages are based on the local prevailing wage rates determined by the Secretary of

Labor. 62 SEPTA, receiving funds from the United States Federal Transportation Administration,

is bound by these obligations.

        In the False Claims Act, Congress "prohibits the submission of.false claims for payment to

the United States." 63 A False Claims Act violation has four elements: "falsity, causation,

knowledge, and materiality. " 64 To establish a violation of section 3 729(a)(l) of the False Claims

Act, a plaintiff must prove "(1) the defendant presented or caused to be presented to an agent of

the United States a claim for payment; (2) the claim was false or fraudulent; and (3) the defendant

knew the claim was false or fraudulent. " 65 Relevant here, a defendant acts "knowingly" if it "acts

in reckless disregard of the truth or falsity of the information." 66

        In our memorandum denying Farfield's motion for summary judgment, we found a claim

under the False Claims Act may be predicated on an alleged violation of the Davis-Bacon Act. 67

Local 98 alleges Farfield misclassified its groundmen workers in violation of the Davis-Bacon Act

and then submitted fraudulent certified payrolls for payment by the federal government under the

False Claims Act, 31 U.S.C. § 3729(a)(l)(B), making "any person who -knowingly makes, uses,

or causes to be made or used, a false record or statement material to a false or fraudulent claim ...



                                                  13
 liable to the United States Government for a civil penalty ... plus 3 times the amount of damages

 which the Government sustains because of the act of that person. " 68

        A. We overrule Farfield's objections and adopt Special Master Merenstein's Report
           and Recommendation in its entirety.

        Farfield makes seven categories of objections, many with sub-arguments, to Special Master

Merenstein's Report and Recommendation: (1) Local 98 failed to sustain its burden of proving

Farfield acted in reckless disregard in violation of the False Claims Act and failed to prove scienter

required for False Claims Act liability; (2) Local 98 did not prove materiality of the alleged false

record or statement; (3) certified payroll records are not claims under the False Claims Act; (4)

Local 98's evidence is "not representative" and Mt. Clemens burden shifting is not justified; (5)

Farfield did not misclassify its workers on the Wayne Junction Projection; (6) "additional

objections" to specific findings of fact; and, (7) Farfield did not violate the False Claims Act.

        Local 98 responds (1) the record shows Farfield acted in reckless disregard for the truth or

falsity of its claim it paid the appropriate wage rates to groundmen and laborers on the Wayne

Junction Project; (2) it proved materiality of Farfield's false certified payrolls; (3) each false

certified payroll is a separate penalty under the False Claims Act; (4) its evidence is representative

and satisfies Mt. Clemens 's standards for burden shifting; and, (5) Farfield misclassified its

workers and violated the False Claims Act. 69

        We address each of Farfield's objections in turn.

           1. The Special Master properly found Farfield acted in reckless disregard
              under the False Claims Act.

       Farfield first objects to Special Master Merenstein's finding Farfield recklessly disregarded

the truth or falsity of its certified statements to SEPTA under the False Claims Act. Special Master

Merenstein summarized his finding of reckless disregard: "[a]lthough the evidence does not



                                                 14
demonstrate that Farfield intentionally submitted false statements regarding work performed by its

employees on the Wayne Junction Project, it acted in reckless disregard of the truth or falsity of

this information, largely by allowing its foremen to determine which workers did which tasks,

without regard for the workers' classifications, despite Farfield's awareness of its prevailing wage

obligations. " 70

        Farfield objects to Special Master Merenstein's Conclusions of Law 15 through 17:

        15. The standard of reckless disregard represents "an intent to hold liable ' [o]nly those
        who act in gross negligence,' that is, those who failed 'to make such inquiry as would be
        reasonable and prudent to conduct under the circumstances."' United States v. King-Vassel,
        728 F.3d 707, 712-13 (7th Cir. 2013) (quoting S. Rep. No. 99-345, at 20, reprinted in 1986
        U.S.C.C.A.N. 5266, 5285). While an honest mistake or even simple negligence is not
        sufficient to demonstrate reckless disregard, United States ex rel. Hill v. University ofMed.
        & Dentistry, 448 F. App'x 314,317 (3d Cir. 2011), liability can be based on "mere passive
        disregard that the [finder of fact] finds to have been reckless," United States ex rel. Schmidt
        v. Zimmer, Inc., 386 F.3d 235,245 n.12 (3d Cir. 2004).

        16. In other contexts, the Supreme Court has noted that reckless disregard is the failure to
        take steps to prevent something from happening when the defendant knows or, because it
        is so obvious, should have known that there is an unjustifiably high risk of it happening.
        See Farmer v. Brennan, 511 U.S. 825, 836 (1994); see also Bedrosian v. United States,
        912 F.3d 144, 153 (3d Cir. 2018) (noting that recklessness with regard to a filing
        requirement exists where a filer clearly ought to have known that there was a grave risk of
        non-compliance and the filer was in a position to determine if there was compliance).

        17. Farfield's delegation of full discretion and responsibility to its foremen to use workers
        on their crews as they saw fit, at the same time that Farfield was well aware of its
        obligations under the SEPTA contract and federal prevailing wage laws to ensure that
        employees were paid the appropriate prevailing wage rate for the classification of the work
        they actually performed, constituted reckless disregard of the truth or falsity of the
        statements in the weekly certified payrolls that Farfield was paying all of its employees the
        appropriate wage for the work they actually performed. 71


       Farfield argues Special Master Merenstein erred in concluding Farfield acted in reckless

disregard under the False Claims Act because (a) Farfield's managers and supervisors believed

they were acting in accordance with the Davis-Bacon Act's pay and classification requirements;

(b) the Department of Labor's 2004 audit of Farfield finding no wage issues (other than a minor

                                                 15
underpayment issue to carpenters on Labor Day) "negates any possible conclusion" Farfield acted

in reckless disregard of its obligations under the Davis-Bacon Act; (c) Farfield acted in accord

with Local 98's collective bargaining agreement; (d) Farfield managers were aware SEPTA

investigated and questioned Farfield employees about their pay rates and classifications, and

SEPTA never raised any issues with Farfield; (e) Local 98' s original complaint alleged violations

of the False Claims Act by misclassifying workers on five other projects, but the court dismissed

those claims with prejudice; (f) Special Master Merenstein' s comment "there are a number of close

questions of fact and law" shows Local 98 failed to sustain its burden of proof; (g) Farfield paid

its employees more than required under the prevailing wage determination; and, (h) Local 98 did

not prove a Farfield employee or officer acted knowingly. We reject each argument and overrule

Farfield's objection to Special Master Merenstein's finding it acted in reckless disregard of the

truth or falsity of certifications submitted to SEPTA.

               a) The record confirms Farfield hired Joseph McGee, Sr. and delegated
                  responsibility to him to determine classification of employees.

       Although Farfield concedes it hired Joseph McGee, Sr. to "run its Transit Division," it

seeks to distance itself from Mr. McGee's conduct arguing it relied on his experience in prevailing

wage projects for SEPTA rail work. Farfield argues because it relied on Mr. McGee, Sr. and he

told Farfield managers and supervisors groundmen could do anything a journeyman lineman could

do, "there was no reason for [Farfield] management to direct the foremen that they needed to limit

the groundmen to perform only certain tasks" and "there was no need for Farfield to track hours

spent by the groundmen on numerous specific tasks, since Farfield believed and understood that

the groundmen were being paid appropriately for the work they were performing at the groundmen

rate, since that equaled or was higher than the rate required to be paid .... " 72 Farfield reasons




                                                16
because it relied on Mr. McGee, Sr., it lacked the requisite scienter to, and did not knowingly,

violate the False Claims Act.

        Local 98 responds Mr. McGee, Sr. is Farfield management and it cannot excise Mr. McGee

from its management team hoping to show a lack of scienter. Local 98 cites record evidence

showing Mr. McGee, Sr. acted at Farfield's point person on the Wayne Avenue Project who

exercised authority over every aspect of the project:

           •   Dennis Pierce, Farfield's Chief Operating Officer at the time of the Wayne Junction
               Project and responsible for all production for Farfield, recruited Mr. McGee to
               expand Farfield's marketplace into the transit business. 73

           •   Farfield hired Mr. McGee, Sr. as its divisional Vice President for the Transit
               Division at the time of the Wayne Junction Project74 and Mr. McGee, Sr. testified
               to his responsibility for all Farfield transit projects including to oversee and manage
               the Wayne Junction Project. 75 Mr. McGee, Sr. testified he went to the Wayne
               Junction job site "almost every day." 76

           •   Mr. McGee, Sr. testified his position at Farfield made him ultimately responsible
               and accountable for any project, including the Wayne Junction Project, in the
               Transit Division he managed. 77

           •   Mr. Pierce testified in the 2002 to 2007 time period, Mr. McGee, Sr. worked only
               on the Wayne Junction Project and Farfield hired Mr. McGee, Sr. for his skills and
               knowledge in rail work. 78

           •   Farfield Manager Jackson, contract manager for Farfield and a trained journeyman
               electrician, testified Mr. McGee, Sr. hired and fired employees on the Wayne
               Junction Project, determined employees' classifications, and approved any change
               in an employee's classification. 79

       The record supports a finding Farfield hired Mr. McGee, Sr. and relied on his expertise

including the classification of employees in rail work.      As the Farfield Vice President who

classified employees on the Wayne Junction Project, Mr. McGee, Sr. testified to the differences

between groundmen and linemen classifications:

          •    Groundmen are "completely untrained," are "trying to learn the [electrical] trade,"
               and are "completely unskilled until [they] get into an apprenticeship program." 80


                                                17
            •   The only time groundmen "pull wire" is when they assist linemen "pulling contact
                wire in. " 81

            •   Groundmen cannot do everything a lineman can do, explaining a groundman "is
                the grunt on the ground that gets what the lineman needs in the bucket" and the
                groundman does not "have the skill to put contact wire up and certainly doesn't
                have the skill to do it safely ." 82 Farfield employees assisting linemen were classified
                as groundmen. 83

            •   "Pulling wire" is electrician's work, and in his career, Mr. McGee, Sr. never saw a
                groundman "pull wire anywhere, ever." 84

        The evidence demonstrates Farfield hired Mr. McGee, Sr. for his expertise and relied on

him to classify employees, and approve changes in an employee's classification, on the Wayne

Junction Project. Farfield's policy made it Mr. McGee, Sr.'s responsibility to monitor employee

classifications with the assistance of superintendents and foremen who, in turn, were responsible

for assigning and monitoring work. 85

        Farfield managers and supervisors Mr. Jackson, Robert Pennington, and Christopher Derr

swore Mr. McGee, Sr. told them groundmen could perform any task a journeyman lineman could

perform and relied on Mr. McGee, Sr.'s representations. 86 Special Master Merenstein explained

Farfield's managers and supervisors Mr. Jackson, Mr. Pennington, and Mr. Derr, did not concern

themselves with monitoring worker classifications for purposes of complying with Farfield's

prevailing wage obligations. 87 Special Master Merenstein did not find testimony of Farfield's

witnesses credible-testimony only journeymen performed tasks involved in installing electrical

conduct and pulling electrical wire or cable--explaining the testimony is contradicted by other

credible testimony and inconsistent with Farfield's own witnesses' testimony because all work on

the Wayne Junction Project amounted to groundman work, it did not need to monitor which

classification of worker performed which tasks, along with undisputed evidence Farfield gave its

foremen full discretion to assign work as they saw fit.



                                                  18
         The record evidence confirms Farfield, through Mr. McGee, Sr., acted in reckless disregard

 of the truth or falsity of the claims submitted by allowing its foremen to determine tasks performed

 by workers without regard for the worker's classification. Because Mr. McGee, Sr. told Farfield's

 managers groundmen could do anything a journeyman lineman could do-an assertion

contradicted by Mr. McGee, Sr. 's testimony-does not show Farfield "lack the required scienter,

and did not knowingly, violate the False Claims Act."

        Farfield's objections to the cases defining "reckless disregard" relied on by Special Master

Merenstein are equally unpersuasive. Farfield objects to Special Master Merenstein's reliance on

United States v. King-Vasse!, 88 a decision from the United States Court of Appeals for the Seventh

Circuit. In King-Vassel, the relator physician filed a False Claims Act action against a

psychiatrist's "off-label" prescriptions. The district court granted summary judgment for the

psychiatrist because the relator did not have an expert on the issue of whether the claims were false

within the meaning of the False Claims Act. 89 The court of appeals reversed, finding the relator

need only show reckless disregard which the court defined by referring to the Senate Report

amending the False Claims Act to add "reckless disregard." Under the court of appeals' reading

of the Senate Report, the amendment of the False Claims Act to include "reckless disregard"

evidenced Congress's intent to hold liable "'[o]nly those who act in gross negligence,' that is,

those who failed 'to make such inquiry as would be reasonable and prudent to conduct under the

circumstances.' " 90

        Farfield contends Special Master Merenstein erred by relying on King-Vassel because the

court of appeals "paraphrased the language from the Report in a way that changed the spirit of the

language." According to Farfield, the Senate intended "reckless disregard" to mean "gross

negligence" imposing a duty of "limited inquiry" that is "reasonable and prudent to conduct under



                                                19
the circumstances" and the circuit court's failure to mention "limited inquiry" somehow makes the

case bad law and the Special Master should not have relied on it. We reject this argument. First,

King-Vassel is not overruled or superseded by a court or statute. Second, Farfield fails to cite

authority King-Vassel applied an erroneous standard to define reckless disregard. Even if the court

of appeals in King-Vassel somehow erred in failing to use the term "limited duty," Special Master

Merenstein did not impose a more burdensome duty on Farfield. He correctly noted "an honest

mistake or even simple negligence is not sufficient to demonstrate reckless disregard" and, in this

Circuit, liability may be based on "mere passive disregard that the [finder of fact] finds to have

been reckless .... " 91

        Special Master Merenstein found Local 98 proved Farfield acted in reckless disregard of

the truth of the information in its certified payrolls submitted to SEPTA, a finding supported by

record evidence Farfield's executives and managers knew prevailing wage requirements of the

Davis-Bacon Act and the SEPTA contract; Farfield delegated to its foremen the responsibility for

determining its workers tasks on a day-to-day basis; Farfield did not instruct its foremen to assign

specific tasks to workers on the basis of the workers' classification or provide guidance to its

foremen on how to assign work tasks; and, by allowing foremen full discretion to assign workers

tasks as the foremen saw fit, Farfield "disregarded the strong possibility ... workers would be paid

the prevailing wage rate for their nominal classification but would not be paid the prevailing wage

rate for the classification of work they were actually performing."92

        Farfield objects to Special Master Merenstein's reference to non-False Claims Act cases

defining reckless disregard. We do not find this reference erroneous, but further explains "reckless

disregard." We overrule Farfield's objections on this basis to Conclusions of Law 15, 16, and 17.




                                                20
                b) We overrule Farfield's objection the Department of Labor's audit absolves
                   it from a finding of reckless disregard.

        Farfield argues a Department of Labor ("DOL") audit in September 2004 negates a finding

of reckless disregard. Farfield made this same argument in support of its summary judgment

motion. Local 98 argued there is no evidence in the record showing the scope, extent, or focus of

the DOL's investigation. We found fact issues surrounding the DOL's audit precluded summary

judgment. 93

        The DOL audited Farfield on the Wayne Junction Project in September 2004. DOL

investigator Brian Johnson requested from Mr. McGee, Sr. documents including "[w]eekly payroll

records and daily time records for employees and any other individuals who worked for the

company during the period from September of 2002 to the present. .... " 94 Mr. McGee, Sr.

forwarded Mr. Johnson's request to Farfield's Vice President John Kleimo. After investigation,

the DOL found Farfield underpaid four carpenters for work on a holiday (Labor Day) and did not

notify Farfield of any misclassification violations.

       After hearing evidence on the DOL investigation, Special Master Merenstein found DOL

investigator Johnson visited Farfield's local office, interviewed employees, reviewed documents,

and corresponded with Farfield's Vice President Kleimo by email and telephone as stipulated by

the parties. 95 But Mr. Kleimo did not know who Mr. Johnson spoke with, including whether he

spoke with Mr. McGee, Sr., tradesmen, or foremen and he did not know what documents Mr.

Johnson reviewed as part of the audit. 96 Special Master Merenstein found Mr. Johnson reviewed

certified payrolls, but the record does not show whether he took steps to determine if Farfield's

classifications and workers' pay on certified payrolls conformed with the work performed. 97

Farfield does not cite evidence Special Master ignored regarding as to whether Mr. Johnson took

steps to make this determination.

                                                 21
        Farfield argues because Mr. Johnson did not inform Farfield of a worker misclassification

issue, Farfield believed it properly classified and paid its workers and continued its classification

and pay practices demonstrating it did not act with reckless disregard of its obligations under the

Davis-Bacon Act. Farfield relies on United States ex rel. Rueter v. Sparks. 98 In Rueter, the relator

claimed defendant knowingly submitted, inter alia, false hours and wage rates in a federally

funded highway and bridge work project under the False Claims Act. The district court found the

evidence did not demonstrate defendant acted in deliberate ignorance or reckless disregard of the

truth or falsity of information submitted in certified payrolls in part because a DOL audit did not

reveal Davis-Bacon Act wage violations. 99 But Rueter does not stand for the proposition a DOL

audit finding no wage violations forecloses, as a matter of law, a finding of reckless disregard.

Rather it is simply evidence going to whether a defendant acted in reckless disregard of wage and

classification requirements.

       Special Master Merenstein did not ignore the DOL audit. To the contrary, he recognized

the DOL's 2004 audit and discussed its findings. But based on the evidence before him, Special

Master Merenstein explained the DOL's audit did not affect his conclusion Farfield acted in

reckless disregard of its prevailing wage obligations. He explained its delegation to foremen of

"complete authority for assigning tasks at the worksite to its foremen, without regard to worker

classifications and without providing guidance or instructions to the foremen regarding the proper

use of groundmen and laborers" as well as the "absence of evidence that [DOL auditor Johnson]

obtained or reviewed information regarding the actual work that groundmen and laborers were

doing on the Wayne Junction Project" supported a finding ofreckless disregard. 100

       These fact findings are supported by Mr. Jackson and other Farfield witnesses who swore:

           •   crews of workers led by foremen performed work on the Wayne Junction Project;



                                                22
            •   Farfield did not have a formal process for selecting workers for crews based on
                their classifications and classifications did not play a role in the selection of crew
                members;

            •   foremen had the primary responsibility for selecting crew members;

            •   although some crews specialized in particular types of work, most were not limited
                in the work they performed;

            •   foremen and superintendents were responsible for assigning and monitoring work
                and had the ultimate responsibility for determining the work performed by crew
                members;

            •   Farfield did not instruct its foremen on how to assign workers of different
                classifications to tasks;

            •   Although foremen may have been informed of a worker's classification at the time
                of hiring, the classifications "played either no role or only a minor role in the
                assigned of work to" crew members;

           •    Tasks installing conduit and pulling wire were not performed by any particular
                classification of worker and all workers on a crew performed all tasks at various
                times;

           •    Many ofFarfield's managers believed all or virtually all of the work on the Wayne
                Junction Project constituted groundmen work and any worker could do any task;

           •    As a result, Farfield's managers did not concern themselves with monitoring
                worker classifications for purposes of compliance with prevailing wage
                obligations;

           •    The evidence did not support a finding groundmen and laborers were simply
                "helping" journeymen with installation or conduct and pulling wire and testimony
                demonstrated many groundmen and laborers actually performed all tasks associated
                with conduit installation and wire pull; and,

           •    The Special Master did not find credible Farfield's witnesses' testimony only
                journeymen performed tasks involved in installing electrical conduit or pulling
                electrical wire or cable. 101

       Special Master Merenstein rejected Farfield's argument the DOL audit shows it did not act

with reckless disregard of its obligations under the Davis-Bacon Act based on the evidence of

record and credibility determinations. We overrule Farfield's objection on this basis.


                                                23
               c) Local 126's Collective Bargaining Agreements do not preclude a finding
                  Farfield acted in reckless disregard.

        Similar to its argument regarding the DOL's audit, Farfield argues it cannot have acted in

reckless disregard because it complied with Local 126's collective bargaining agreements.

Farfield objects to Special Master Merenstein's Findings of Fact 161 to 166 (which it contends are

not proper factual findings but conclusions of law) and Conclusions of Law 6 through 11.

       From 2002 through 2007, Article III of Local 126's collective bargaining agreements

addressed "employer rights" and "union rights." 102 Section 3:12 of the collective bargaining

agreements provide:

       The Union understands the Employer is responsible to perform the work required by the
       owner. The Employer shall, therefore, have no restrictions, except those specifically
       provided/or in the collective bargaining agreement, in planning, directing and controlling
       the operation of all his work, in deciding the number and kind of Employees to properly
       perform the work, in hiring and laying off Employees, in transferring Employees from job
       to job within the Local Union's geographical jurisdiction, in determining the need and
       number as well as the person who will act as Foreman, in requiring all Employees to
       observe the Employer's and/or owner's rules and regulations not inconsistent with this
       Agreement, in requiring all Employees to observe all safety regulations, and in discharging
       Employees for proper cause. 103

       Farfield argues the highlighted language of Section 3: 12 allows it to decide the number and

kind of employees to properly perform work regardless of the law and obligations on a federally

funded project. It specifically argues nothing in the collective bargaining agreements restricted

the work performed by groundmen except "aerial work and energized work." 104

       At the hearing, Local 98's expert witness, Thomas Leach, former Business Manager and

Financial Secretary for Local 126 and a journeyman lineman, testified to local industry trade

practices and standards. 105 Mr. Leach testified based on local industry practices groundmen are

not permitted to connect conduit; thread conduit; bend conduit; lay conduit; connect or splice




                                               24
conduit at a manhole; pull wire; monitoring or addressing tension of a cable through a conduit

("capstan"); terminate a cable run; and perform splicing and/or stripping functions. 106

       Farfield argues Mr. Leach admitted at the hearing his testimony "could be" in conflict with

the clear language of Section 3: 12, agreed local industry practices are not written down anywhere,

and agreed nothing in the collective bargaining agreements prohibits the type of work he testified

is contrary to local industry practice. 107 Farfield argues Mr. Leach's parol testimony cannot be

used to contradict the clear language of the collective bargaining agreements. It objects to Special

Master Merenstein's Findings of Pact 165 and 166: 108

            165. The Special Master finds that this clause providing that there are no restrictions,
           other than those in the collective bargaining agreement, on a signatory employer's right
           to choose "the number and kind of Employees to properly perform the work" on a
           project is not in conflict with the local area practices regarding the work a groundman
           can do and what work must be done by a journeyman. An employer's right to choose
           which workers will do which work on a project is not the same thing as the established
           area practice regarding which workers should do which work. Similarly, the fact that a
           collective bargaining agreement may not prohibit an employer from using groundmen
           (rather than journeymen) to perform particular tasks does not mean that using them in
           this manner is consistent with the actual practice in that area.

           166. The Special Master finds that local area practices not expressly contained in the
           Local 126 collective bargaining agreement preclude groundmen from installing
           electrical conduit, pulling electrical wire, or performing splices or terminations. Tr.
           754:17-755:5, 757:10-22, 759:2-760:1, 760:15-761:6, 762:20-764:5, 766:18-767:7, ·
           767:15-17, 769:15-19, 786:22-787:10, 796:21-797:13, 798:8-799:12 (Leach).

       Farfield objects to Special Master Merenstein's Conclusions of Law 6 through 11 :109

          6. It is well-established that where union contracts are the basis for a prevailing wage
          determination, as they are here, local union area practices on classifications determine
          what work falls under which trade classifications. As a leading case explained, "where
          a wage determination is based on a collective bargaining agreement, the proper
          classification of employees is determined exclusively by the practices of the signatory
          unions." Abhe & Svoboda, Inc. v. Chao, 508 F.3d 1052, 1059-62 (D.C. Cir. 2007)
          (citing Fry Bros. Corp., 123 WAB No. 76-06 (June 14, 1977)); see also United States
          ex rel. Plumbers & Steamfitters Local Union No. 38 v. C. W. Roen Constr. Co., 183
          F.3d 1088, 1093-94 (9th Cir. 1999).




                                               25
 7. While collective bargaining agreements governing the work at issue are the first
 place to look when union practices determine the local area practices for classification
 of work, "the industrial common law-the practices of the industry and the shop-is
 equally a part of the collective bargaining agreement although not expressed in it."
 United Steelworkers ofAm. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 581-82
 (1960); see also Conrail v. Railway Labor Executives' Ass'n, 491 U.S. 299, 311
 (1989) ("it is well established that the parties' 'practice, usage and custom' is of
 significance in interpreting their agreement." (citation omitted)). "Under longstanding
 labor law principles, the scope and meaning of a collective bargaining agreement is
 not limited to the text of the agreement." Kobold v. Good Samaritan Reg 'l Med. Ctr.,
 832 F.3d 1024, 1046 (9th Cir. 2016). "The essence of the CBA is derived not only
 from its express provisions, but also from the industrial common law." NFL Players
 Ass 'n v. NFL, 831 F .3d 985, 993 (8th Cir. 2016) (citation omitted). "Clear and long-
 standing practices of the parties-in other words, 'past practices'-can establish terms
 of the agreement that are as binding as any specific written provision." Muller v. GPO,
 809 F.3d 1375, 1383 (Fed. Cir. 2016) (citation omitted); see also Abhe & Svoboda,
 508 F.3d at 1059 (noting that it is the practices of the relevant local union that govern
 classifications).

 8. The Third Circuit has noted that it "is well established that industry or shop practices
 form part of the collective bargaining agreement." Connors v. Consolidation Coal Co.,
 866 F.2d 599, 603 (3d Cir. 1989); see also Rosano v. Township of Teaneck, 754 F.3d
 177, 190-91 (3d Cir. 2014) (holding that "practice, usage and custom" must be
 considered in interpreting obligations under a collective bargaining agreement).

 9. Following these principles, a district court in this district rejected an employer's
 arguments that an arbitrator's awarding of work to a particular class of employees was
 not derived from the language of the contract and was contrary to the management
 rights clause of the contract, noting that "custom and past practice (the so-called 'law
 of shop') also play a fundamental role in the interpretation" of collective bargaining
 agreements. PPL Servs. Corp. v. !BEW, Local 1600, No. 11-3273, 2012 U.S. Dist.
 LEXIS 170075, at *14-*18 (E.D. Pa. Nov. 29, 2012); see also id. at *26 ("it is [a]
 violation of its CBA with IBEW for PPL to assign overtime work to one classification
 of employee over another classification of employee when that work has usually and
 customarily been performed by the other classification" (emphasis in original)).

10. Where a classification practice may be "identifiable" in a local area, but is not the
"prevailing" practice, it should not govern classification determinations. See, e.g.,
Building & Constr. Trades' Dep 't v. Donovan, 712 F.2d 611, 624-26 (D.C. Cir. 1983).
Thus, whereas laborers may in some circumstances and in some areas install conduit
and pull wires, this is not the local area practice in the Philadelphia area and does not
govern the classification of this work on the Wayne Junction Project.

11. Farfield did not adhere to local area practices regarding which classifications of
workers could install electrical conduit, pull wires or cables, and perform electrical
terminations.


                                      26
        Farfield essentially argues Special Master Merenstein erred in finding Farfield acted in

 reckless disregard based on his application of local industry practices because the collective

bargaining agreements did not prohibit groundmen from performing any work except "aerial" and

"energized work."

        Farfield first objects to Conclusion of Law 6, arguing the legal authority relied on by

Special Master Merenstein is distinguishable; Special Master Merenstein based his conclusion on

a fact he never found and is not supported by the record evidence; and Local 98 never proved the

wage determination for the Wayne Junction Project is based on a collective bargaining

             °
agreement. 11 Farfield challenges Special Master Merenstein's conclusion: "It is well-established

that where union contracts are the basis for a prevailing wage determination, as they are here, local

area practices on classifications determine what work falls under which trade classification."

Farfield argues no testimony from the hearings, and the parties did not stipulate, to support an

assertion union contracts are the basis for the wage determination in this case.

        We reject Farfield's objection on this basis in its entirety. Farfield argues on one hand

Section 3:12 of the collective bargaining agreements allowed it to assign any work to groundmen

(with the exception of aerial work and "hot" work) but on the other hand asserts the very same

collective bargaining agreements are not the basis for the wage determination. Mr. Leach signed

the collective bargaining agreements on behalf of Local 126 as its Business Manager and Financial

Secretary. 111 He testified to the local area practice regarding work groundmen could and could not

do. The prevailing wage determination for the Wayne Junction Project is based on Local 126

practices to which Mr. Leach testified. Special Master Merenstein recognized Section 3:12

provides no restrictions, other than specifically provided for, on an employer's right to choose "the

number and kind of Employees to properly perform the work" but this is not in conflict with the

                                                 27
local area practices regarding groundmen and journeymen work. And this does not mean Farfield

may ignore legal authority we interpret collective bargaining agreements within the context of

local area practices for classification of work. For example, Special Master Merenstein relied on

Abhe & Svoboda v. Chao for his conclusion where union contracts are the basis of a prevailing

wage determination, local union area practices on classifications are determinative. 112 In Abhe &

Svoboda, a contractor challenged the decision by the Administrator of Department of Labor's

Wage and Hour Division the contractor misclassified its employees. The court of appeals found

it did not have subject matter jurisdiction over the contractor's challenge to the Department's wage

determinations. Wages for painters, laborers, and carpenters on the federally funded bridge work

projects at issue were based on collective bargaining agreements. The Wage and Hour Division

investigated the contractor's classification practices and found the painters union claimed all work

performed on bridge painting projects. The Administrator of the Wage and Hour Division found

"this was the area practice and ... the Company had misclassified its employees when it had paid

some of them as laborers and carpenters." 113 Although the court of appeals concluded it did not

have subject matter jurisdiction over the contractor's challenge to the Secretary of Labor's

determination of proper job classifications, the court noted "[w]here collective bargaining

agreements form the basis of wage determinations, the practice of local signatory unions is

conclusive under Department precedent." 114

       In recognizing this general rule, the court of appeals relied on Fry Brothers Corp., a Wage

Appeals Board decision. 115 Referred to as the "Fry Brothers rule," the case stands generally for

the proposition, under the Davis-Bacon Act, the Department of Labor determines the prevailing

wage which includes the locally prevailing practice of classifying jobs: when the Department of

Labor "determines that the prevailing wage for a particular craft derives from experience under



                                                28
negotiated agreements, the [DOL] has to see to it that the wage determinations carry along with

them as fairly and fully as may be practicable, the classifications of work according to job content

upon which the wage rates are based." 116 Otherwise, if a contractor "who is not bound by the

classifications of work at which the majority of employees in the area are working is free to classify

or reclassify ... craft work as he wishes," the contract can, "with respect to wage rates, take almost

any job away from the group of contractors and" employees who work for them "who have

established the locality wage standard" and there would be "little left" of the Davis-Bacon Act. 117

           In United States ex rel. Plumbers & Steamfitters Local Union No. 38 v. C. W Roen

Construction Co., the United States Court of Appeals for the Ninth Circuit reversed the district

court's entry of summary judgment in favor of the contractor in a qui tam claim brought by a local

union. 118 In granting summary judgment for the contractor, the district court concluded no

reasonable juror could find the contractor acted with the requisite scienter under the False Claims

Act because the Department of Labor did not conduct an area practice survey and the Department's

"other efforts to establish the prevailing wage were 'uncertain.'" 119 The court of appeals reversed

and specifically adopted the Fry Brothers rule, finding area practice survey is "not a prerequisite

to the determination of prevailing wage rates or job classifications" because such determinations

"may be derived from collective bargaining agreements." 120 The court also found letters sent by

the Department of Labor established the prevailing practice in the area and were not "uncertain"

as found by the district court. The court reversed summary judgment because of an insufficiently

developed record in the district court, including"[q]uestions regarding the precise manner in which

the Department [of Labor] may or must determine prevailing wage rates and job classifications
   ,,121




                                                29
        Farfield argues Plumbers & Steamfitters does not "hold that area practices supersede

specific provisions of the collective bargaining agreement, and in fact holds that the collective

bargaining agreement established the prevailing practices." We disagree with Farfield's

interpretation of Plumbers & Steamfitters. The court of appeals held, under Fry Brothers, the

prevailing wage rate may be derived from collective bargaining agreements or an area practice

survey conducted by the Department of Labor. Where the Department of Labor determines

prevailing wages are established by a collective bargaining agreement, the job classifications for

the project or area at issue are also established by the agreement because, if a contractor is not

bound by "classifications of work at which the majority of employees in the area are working is

free to classify or reclassify" employees, a contractor can take jobs away from employees who

"have established the locality wage standard." 122

        Local 98 argues there is no merit to Farfield's argument the collective bargaining

agreements and not the prevailing area practices determines Davis-Bacon Act payment

obligations. Local 98 argues both Abhe & Svoboda and Fry Brothers point to local prevailing

practices for wage determinations. Local 98 argues even if Section 3: 12 of the collective

bargaining agreements did not prevent Farfield from using groundmen to perform electrical work

on the Project, the unrebutted testimony of Local 98's witness Mr. Leach shows the prevailing

practice of Local 126 is groundmen and laborers cannot perform the electrical tasks they performed

on the Project.

       We find no error in Special Master Merenstein's finding Section 3:12 of the collective

bargaining agreements providing no restrictions on Farfield to decide ''the number and kind of

Employees to properly perform the work" is not in conflict with local area practices regarding the

work a groundman can do versus what work must be done by a journeyman; Farfield's right to



                                                30
 choose which workers will do which work is not the same thing as the established practice

regarding which workers should do which work; and while a collective bargaining agreement may

not prohibit an employer from using groundmen rather than journeymen to perform a particular

task does not mean using them in such a manner is consistent with the local area practice. 123 This

finding is consistent with the case law and the record eviden9e.

        Farfield next objects to Conclusions of Law 7 through 10 arguing they are not supported

by the case law cited by Special Master Merenstein. Farfield essentially argues Special Master

Merenstein erred when he considered local area practice, as testified to by Mr. Leach, because the

collective bargaining agreement gave Farfield the right to assign workers in any way it wanted

(with the exception of aerial and energized work). Farfield argues the cases relied on by Special

Master Merenstein do not allow custom and practice to contradict the express terms of a collective

bargaining agreement.

       Farfield's arguments distinguishing the case law cited by Special Master Merenstein are

not persuasive. And it does not cite case authority for its proposition the terms of a collective

bargaining agreement trump local area practice. Under Abhe & Svoboda and Fry Brothers, as well

as law in this Circuit, we may consider the local prevailing practice for job classification. This is

so even where a collective bargaining agreement provides the contractor with the right to determine

which employees will be used to perform certain jobs. For example, in PPL Services Corp. v.

International Brotherhood of Electrical Workers, Local 1600, the court rejected the employer's

argument a "management rights" provision in a collective bargaining agreement allowed it to

"introduce new methods in order to improve efficiency and to determine which employees will be

used to perform them." 124 A "steno/clerk" filed a grievance with the union alleging the employer

did not give her the opportunity to access work overtime while allowing other special temporary



                                                31
clerks the opportunity to access work overtime. 125 After an arbitration hearing, the arbitrator found

in favor of the steno/clerk, directing the employer to pay her 42.5 hours of overtime for the time

the access to processing work took place. The employer argued the arbitration award violated the

"management rights" provision of the collective bargaining agreement. The court rejected the

argument, finding the provision "has nothing to do with [employer's] obligations to existing

employees like the Steno/Clerks and the assignment of work within the bargaining unit. ... This

case merely stands for the proposition that it is a violation of its CBA with [the Union] for

[employer] to assign overtime work to one classification of employee over another classification

of employee when that work has usually and customarily been performed by the other

classification." 126

        In Connors v. Consolidation Coal Co., our Court of Appeals considered a coal company's

challenge to the district court's decision requiring it to make contributions to employee benefit

trust funds for "worked lunch hours." 127 The collective bargaining agreement required employers

to contribute to the trust funds for hours worked in a defined eight-hour workday including a thirty

minute lunch break. 128 The coal company argued it is not required to make a contribution to the

trust funds for worked lunch hours because the lunch period is considered a half-hour worked for

which the company made a contribution. Our Court of Appeals rejected this argument, concluding

when a employee works through his contractual right to a lunch period, the company cannot gain

an extra half-hour of productivity without contributing to the trust funds. 129 Our Court of Appeals

found its conclusion consistent with industry practice because "[i]t is well established that industry

or shop practices form part of the collective bargaining agreement." 130

        Farfield concedes Connors and the more recent decision from our Court of Appeals in

Rosano v. Township of Teaneck, 131 permit a court to consider custom and practice to interpret a



                                                 32
 collective bargaining agreement but argues these cases are not applicable because the custom and

 practice is not inconsistent with the collective bargaining agreements. Farfield argues Special

 Master Merenstein's reliance on cases considering custom and practice is in error because it

 contradicts the express terms of Section 3: 12 of the collective bargaining agreement. If we

 accepted Farfield's argument, parties could contract around its obligations under the Davis-Bacon

Act to pay workers for the work performed. The collective bargaining agreement requires

contractors to "comply with all applicable laws, ordinances, and regulations of the Federal, State

and Local governments which are in effect or become effective during the term of the Contract."

         We similarly find no support for Farfield's argument Section 3:12 of the collective

bargaining agreement means it has "no restrictions" (with small exception) to decide the kind of

work its employees may perform even if the type of work performed is, by local practice,

journeyman work which should be paid at journeyman rate. The SEPTA contract requires workers

performing journeyman work must be paid at the journeyman rate. 132 Farfield simply does not

agree with Special Master Merenstein's finding, based on evidence and credibility determinations,

local area practice considers installing conduit and pulling wire and cable journeyman work, not

groundmen or laborer work.

         Farfield objects to Conclusion of Law 11 finding Farfield did not adhere to local area

practices regarding which classifications of workers could install electrical conduit, pull wires or

cables, and perform electrical terminations. Farfield argues the record evidence does not support

Conclusion of Law 11 and it is contrary to the SEPTA contract, the collective bargaining

agreements, and Mr. Leach's testimony conceding laborers may install conduit and pull wires and

cable.




                                                33
        As already addressed, we reject Farfield' s arguments the SEPTA contract and the collective

 bargaining agreements preclude Special Master Merenstein's consideration oflocal area practices.

But we must address Farfield's argument Mr. Leach "admitted" laborers install and lay conduit

and pull wire under local area practice. Mr. Leach testified laborers install conduit and perform

wire pulls.   He explained "other trades do install conduit" but he "would not use the term

'permitted'" because "[t]he IBEW has always been very must against other trades installing

electrical apparatus, and that includes electrical conduits." 133 With regard to wire pulls, Mr. Leach

testified Local 126 is "adamantly against" wire pulls performed by classifications outside of Local

126 because "[w]e think it should be done by electrical workers and signatory electrical

contractors." 134 Nevertheless, Mr. Leach conceded wire pulls are performed by laborers. 135

        Farfield argues if under area practice a non-journeyman laborer can install and lay conduit

and pull wire, and an electrical worker under Local 126 can install and law conduit and pull wire,

then a groundmen, who is an electrical worker under Local 126, can install and pull wire. Farfield

argues Special Master Merenstein's conclusion only journeymen can perform these tasks, and not

groundmen and laborers, is contrary to Mr. Leach's testimony.

       After considering Mr. Leach's testimony, including credibility determinations, as well all

the evidence adduced, Special Master Merenstein concluded whether installing electrical conduit

and pulling wires is journeyman work is a "closer question." He concluded, for our benefit,

installing conduit and pulling wire is journeyman work and, alternatively, the work is both laborer

and journeyman work and Farfield misclassified and underpaid groundmen only. 136

       We disagree with Farfield. Special Master Merenstein made a finding based on the

evidence before him and credibility determinations installing conduit and pulling is journeyman

work and, to the extent groundmen and laborers performed such work, Farfield misclassified and



                                                34
 underpaid them. We will not second guess this finding based on evaluating witness testimony.

 For all the reasons discussed, we overrule Farfield's objection.

                d) We overrule Farfield's objection SEPTA's investigation precludes a
                   finding of reckless disregard.

        Farfield next argues, similar to its argument regarding the DOL' s audit, it cannot have acted

with reckless disregard because SEPTA investigated and questioned Farfield's workers about their

pay rates and classifications on the Wayne Junction Project and did not raise issues with Farfield

or withhold payment on invoices.

        Special Master Merenstein found "on two or three occasions during the Wayne Junction

Project, a SEPTA employee met with Farfield workers regarding their work and their pay rate"

but "no evidence was presented regarding the discussions between the unidentified SEPTA person

and Farfield's workers or the results of any investigation." 137 Special Master Merenstein's fact

finding is supported by the record. Mr. McGee, Sr. testified he spoke with someone from SEPTA

regarding how Farfield classified its employees. 138 Mr. McGee, Sr. knew someone from SEPTA

(whose name he could not remember) interviewed "some folks in the field and had questions about

what they were doing and what they were getting paid," but did not know the Farfield employees

to whom the SEPTA representative spoke, "was never privy" to the conversations, and he does not

recall the specific dates SEPTA spoke with Farfield employees. 139

       There is no evidence of the substance of discussions between SEPTA' s representative and

Farfield's employee and Farfield did not present additional evidence to Special Master Merenstein

on this issue. We overrule Farfield's objection on this basis.




                                                35
                e) Local 98's voluntary dismissal of claims is not relevant to Farfield's
                   reckless disregard on the Wayne Junction Project.

        Local 98's original complaint alleged Farfield violated the False Claims Act by

misclassifying its employees on six rail projects. 140 After the United States declined to intervene,

Farfield filed an Amended Complaint alleging Farfield violated the False Claims Act on five rail

projects. 141 On May 21, 2019, Local 98 voluntarily dismissed its claims relating to four of the five

rail construction projects, electing to proceed only on the Wayne Junction Project. 142 We granted

Local 98's Motion. 143

        Farfield contends three of the dismissed projects pre-date the Wayne Junction Project and

Mr. McGee, Sr. of Farfield's Transit Division ran those projects. Farfield argues it would not

recklessly disregard its obligations under the Davis-Bacon Act on the Wayne Junction Project

while following them on all of its other projects. It assumes because Local 98 elected to dismiss

its claims related to other construction projects, it met its obligations under the Davis-Bacon Act

on the Wayne Junction Project.

        We overrule Farfield's objections on this basis. First, Farfield fails to provide a record cite

where it made this argument or introduced this evidence to Special Master Merenstein. Second,

Local 98 voluntarily dismissed its allegations of False Claims Act violations on all projects except

for the Wayne Junction Project "[b]ased upon information elicited during discovery." 144 The

claims were not dismissed on their merits but dismissed after Local 98's assessment of discovery.

Farfield's argument presumes Local 98's dismissal of claims means Farfield did not act with

reckless disregard as to the four projects. But there is no evidence to support such a presumption.

Simply because Local 98 elected to dismiss claims regarding the four other rail projects does not

preclude a finding Farfield acted in reckless disregard as to the Wayne Junction Project.




                                                 36
                f) Special Master Merenstein's description of his assessment of the facts and
                   law do not undercut a finding of reckless disregard.

        Farfield next takes issue with Special Master Merenstein's use of the words "close

questions of fact and law" when summarizing his findings, conclusions, and analysis. With

reference to his finding Local 98 met its burden of proof, Special Master Merenstein explained:

"Although there are a number of close questions of fact and law, the Special Master concludes that

Local 98 has met its burden of proving that Farfield violated the False Claims Act." 145 Farfield

argues if it is such a close question, Local 98 failed to sustain its burden of proof.

        Special Master Merenstein described as "a closer question" whether installing electrical

conduit and pulling electrical wires, the bulk of the disputed work, constitutes journeyman work. 146

Special Master Merenstein concluded installing electrical conduit and pulling electrical wire is

both journeyman and laborer work and found only groundmen were misclassified and underpaid

to the extent they performed this work. 147 Farfield argues if this is such a close question, and Local

98's expert Mr. Leach admitted local industry practice allows laborers union workers to perform

the disputed work, then it "proves" it is not necessary for a journeyman lineman from the electrical

workers union to perform the work. Farfield argues it proves non-journeymen can perform the

work either under the "laborers" classification wage rate or under Local 126's electrical worker

"groundman" classification.

       In any event, argues Farfield, "close questions" preclude a finding of reckless disregard

under the False Claims Act. Farfield cites no authority to support its argument. Fact finders and

judges often address "close" questions. Fact disputes and legal issues may be "close questions,"

but they are nevertheless made. Special Master Merenstein's characterization of close or closer

questions does not mean he erred in finding, based on the evidence he assessed including




                                                 37
credibility determinations, Local 98 met its burden of proof under the False Claims Act. We deny

Farfield's objection on this basis.

                g) Farfield's assertion it paid its employees more than required does not
                   preclude a finding of reckless disregard.

        Farfield argues it paid its employees at wage rates higher than required by the Davis-Bacon

Act as well as for offsite hours it could have paid at the lower "shop" rate and paid its workers

more than required under the SEPTA contract. Farfield argues because it paid its employees more

than required, any misclassification it made based on limited specific tasks is "legitimate and

inadvertent" and cannot constitute reckless disregard. Farfield argues if it did not care about

compliance and tried to "cheat" SEPTA or save money, it would never have paid its employees

higher rates or paid its employees for time worked offsite at the prevailing wage rates and further

shows it did not act in reckless disregard.

        Farfield argues the amount it overpaid its employees "far exceeds" the amount Special

Master Merenstein found to be underpaid. Local 98 responds there is no evidence Farfield's

asserted "overpayments" are greater than the underpayments found by Special Master Merenstein.

Local 98 also argues there is no legal authority for Farfield's "offset" argument, contending there

is no legal basis to offset wages paid to one employee by the wages paid to another employee.

       Special Master Merenstein found Farfield failed to support its contention "its

underpayments of some employees for the work they actually performed and its false statement on

certified payrolls that it paid employees the prevailing rate for the classification of work actually

performed can be offset by Farfield's alleged overpayment of those employees by paying them at

a higher classification than required under the SEPTA contract for other work." 148 It simply renews

here the same argument made to Special Master Merenstein and fails to provide us with any legal




                                                 38
 authority its "offset" theory precludes a finding it acted in reckless disregard. We overrule

 Farfield's objection on this basis.

                 h) The evidence supports Special Master Merenstein 's finding Farfield acted
                    with reckless disregard.

         Farfield argues Local 98 failed to prove a Farfield employee acted knowingly under the

False Claims Act. This is essentially a summary of its earlier objections. Farfield relies on United

States v. Fadul. 149 In Fadul, the United States alleged a mobile diagnostic provider owned by a

physician violated the False Claims Act by submitting false claims to federal insurance programs.

On the scienter element, the district court rejected the United States' attempt to "pool together the

collective knowledge" of defendant's employees to establish it acted with actual knowledge or

reckless disregard. 150 "When the Government seeks to hold an entity liable under the False Claims

Act, it cannot rely on the collective knowledge of the entity's agent to establish scienter" and

instead "must prove an entity's scienter by demonstrating that a particular employee or officer

acted knowingly." 151

         Based on Fadul, Farfield argues Local 98 failed to prove a particular employee of Farfield

acted knowingly, citing Special Master Merenstein's finding Farfield's managers and supervisors

believed groundmen could perform the work of journeymen linemen. But this argument ignores

the record evidence Mr. McGee, Sr., hired by Farfield to run its Transit Division, acted as

Farfield's point person on the Wayne Avenue Project who exercised authority over the project;

classified employees; knew the differences between groundmen and linemen classifications;

approved changes in employee classification; and, Farfield made him responsible to monitor

employee classifications with the assistance 0£ superintendents and foremen who, in turn, were

responsible for assigning and monitoring work. 152 We again overrule Farfield's objection on this

basis.


                                                39
              2. Record,evidence supports the materiality of Farfield's false certified payrolls.

        Farfield's second objection is to Conclusions of Law 21, 22, and 23 regarding

"materiality." The False Claims Act imposes liability on "any person who - knowingly makes,

uses, or causes to be made or used, a false record or statement material to a false or fraudulent

claim." 153

        On materiality, Special Master Merenstein concluded:

              21. Farfield' s statements of compliance with the SEPTA contract and federal prevailing
              wage laws in its certified payrolls were hardly immaterial. Under the SEPTA contract,
              payments to Farfield could have been withheld or suspended if Farfield failed to pay
              prevailing wages, Exh. P-25A at 243591, and Farfield's contract could have been
              terminated or the company debarred from obtaining future government contracts if it
              violated federal prevailing wage laws, id. at 243595.

              22. Certified payrolls containing required statements of compliance with prevailing
              wage requirements are submitted in order to obtain government payments and therefore
              those statements are material. United States ex rel. Sheet Metal Workers Int 'l Ass 'n,
              Local Union 20 v. Horning Jnvs., LLC, 828 F.3d 587, 592 (7th Cir. 2016).

              23. Because the truth or falsity of the statements was important to the determinations
              whether Farfield would continue to be paid, whether the contract would not be
              suspended, and whether Farfield would remain eligible for government contracts, the
              statements suffice to demonstrate both materiality and causation. See United States ex
              rel. Doe v. Heart Solution, PC, 923 F.3d 308, 318 (3d Cir. 2019). 154


        In 2009, Congress amended the False Claims Act to, inter alia, define "material" as

"having a natural tendency to influence, or be capable of influencing, the payment or receipt of

money or property." 155 In its 2016 Escobar 156 decision, the Supreme Court addressed whether an

implied false certification 157 theory can be a basis for liability under Section 3729(a)(l)(A) of the

False Claims Act 158 and materiality in the Government's payment decision. For our purposes,

Escobar is relevant to the materiality issue.

       In Escobar, relators alleged a healthcare provider violated the False Claims Act by

submitting reimbursement claims to Medicaid, a state and federally-funded program, representing

                                                  40
certain services provided by specific types of professionals failed to disclose violations pertaining

to staff qualifications and licensing. 159 Under the state Medicaid program, mental health facilities

are required to maintain certain types of clinicians on staff with certain licensing and supervision

requirements. Relaters alleged the provider violated the Medicaid regulations because it employed

unqualified, unlicensed, and unsupervised staff and then submitted claims for services performed

by unqualified and unlicensed staff for reimbursement. Relaters contended the provider defrauded

the Medicaid program because it would not have reimbursed the claims had it know services were

performed by unlicensed and unsupervised staff. 160

        After holding the implied certification theory can be a basis for liability under the False

Claims Act, the Court addressed "materiality." The healthcare provider argued it can only face

liability under the False Claims Act if it fails to disclose the violation of a contractual, statutory,

or regulatory provision the United States expressly designated as a condition of payment. The

Court rejected this argument, finding the False Claims Act does not impose this limit of liability.

But the Court also found "not every undisclosed violation of an express condition of payment

automatically triggers liability" and "[w]hether a provision is labeled a condition of payment is

relevant to but not dispositive of the materiality inquiry." 161

       The Court first examined the language of the False Claims Act and concluded nothing in

the statute or common-law meaning of fraud supports the limit of liability suggested by the

healthcare provider. The Court rejected the argument liability under the False Claims Act is only

found where the United States expressly designates a certain provision or requirement as a

condition of payment. Instead, a misrepresentation about compliance with a statutory, regulatory,

or contractual requirement must be "material" to the United States' payment decision.




                                                  41
         The Court defined the contours of "materiality." It considered the statutory definition in§

 3729(b)(4) and common law, including contracts and torts, concluding "[u]nder any understanding

 of the concept, materiality 'look[s] to the effect on the likely or actual behavior of the recipient of

the alleged misrepresentation.'" 162 The materiality standard is "demanding" and "rigorous" and

one going "to the very essence of the bargain." 163 This requirement helps ensure the False Claims

Act does not become "an all-purpose antifraud statute ... or a vehicle for punishing garden-variety

breaches of contract or regulatory violations." 164

        Escobar teaches "[a] misrepresentation cannot be deemed material merely because the

Government designates compliance with a particular statutory, regulatory, or contractual

requirement as a condition of payment;" it is not "sufficient for a finding of materiality that the

Government would have the option to decline to pay ifit knew of the defendant's noncompliance";

and materiality "cannot be found where noncompliance is minor or insubstantial." 165 The Supreme

Court directs "[i]n sum, when evaluating materiality under the False Claims Act, the Government's

decision to expressly identify a provision as a condition of payment is relevant, but not

automatically dispositive. Likewise, proof of materiality can include, but is not necessarily limited

to, evidence that the defendant knows that the Government consistently refuses to pay claims in

the mine run of cases based on noncompliance with the particular statutory, regulatory, or

contractual requirement. Conversely, if the Government pays a particular claim in full despite its

actual knowledge that certain requirements were violated, that is very strong evidence that those

requirements are not material. Or, if the Government regularly pays a particular type of claim in

full despite actual knowledge that certain requirements were violated, and has signaled no change

in position, that is strong evidence that the requirements are not material." 166




                                                  42
        Farfield argues Special Master Merenstein erred in Conclusion of Law 21 because his

chosen phrase "hardly immaterial," with reference to Farfield's certified payrolls, is not the same

as affirmatively finding the certified payrolls "material." Farfield argues the relevant SEPTA

contractual provisions are permissive, not mandatory, by use of the words "may" suspend payment

and "may be grounds for termination of the Contract, and for debarment as a Contractor." 167 Under

the terms of the contract, SEPTA could withhold or suspend payments to Farfield for failure to

pay prevailing wages and terminated Farfield's contract or debar it from future government

contracts if Farfield violated federal prevailing wage laws. Farfield argues because its contract

with SEPTA does not require mandatory action, the SEPTA contract cannot be the basis of finding

materiality.

        Farfield argues Local 98 failed to adduce evidence of materiality, pointing to SEPTA's

"audit" and SEPTA's knowledge of the DOL audit. It again argues SEPTA spoke with Farfield

employees and their classifications and pay and never raised issues and paid all invoices. It argues

SEPTA knew about the DOL audit and never raised issues and paid all invoices. We already

rejected Farfield's DOL audit and SEPTA investigation arguments, finding no record evidence to

support its version of these events.

       Farfield argues Conclusions of Law 22 and 23 are in error as not supported by the case law

and contrary to the Supreme Court's definition of materiality. It argues the mere fact the United

States requires submission of a certified payroll as a condition of payment does not make a

misrepresentation in the certified payroll material, and it is up to Local 98 to prove materiality

such as adducing testimony of an appropriate "government employee explaining why it is

material." It argues Local 98 failed to offer such proof.




                                                43
         Farfield also argues Local 98 offered no evidence the truth or falsity of the certified payrolls

were material to SEPTA's decision to pay, Special Master Merenstein's conclusion is not

supported by findings of fact, and when Special Master Merenstein concluded payment to Farfield

"could have been withheld or suspended" or Farfield's contract "could have been terminated" is

insufficient under Escobar. Farfield argues it presented evidence its alleged misrepresentations

were not material under the False Claims Act, again pointing to the SEPTA and DOL audits. It

points to Special Master Merenstein's findings SEPTA continued to pay Farfield and, after

completion of the Wayne Junction Project, SEPTA engaged Farfield in other projects. Farfield

lastly argues the underpayment calculated by Special Master Merenstein of $159,273.54 or,

alternatively, $52,521.77 is a tiny fraction of the $54. 7 million contract with SEPTA and is not

material.

        Local 98 responds Farfield's worker misclassification and submission of false certified

payrolls is "capable of influencing the payment or receipt of money" as defined by the False Claims

Act because Congress and the DOL established "multiple legal mechanisms to withhold payment

from a contractor who misclassifies its employees" by terminating the contract or debarring the

contractor from future contracts. Local 98 argues there is no evidence SEPTA had actual

knowledge of Farfield's misclassification before paying invoices. Local 98 points to Farfield's

Vice President Kleimo's testimony he understood if the DOL ever found Farfield to have

intentionally violated a prevailing wage act the consequence "would have put us out of

business." 168

        Local 98 argues Special Master Merenstein rejected Farfield's arguments regarding the

effect of the DOL audit and SEPTA's investigation finding Farfield did not present evidence

regarding those audits including the scope of the audits and the discussions between unidentified



                                                  44
 SEPTA personnel and Farfield workers. Local 98 points to the SEPTA contract requiring Farfield

to submit certified payrolls to SEPTA. 169 The SEPTA contract contained, as required by federal

regulation, "[e]ach payroll submitted shall be accompanied by a 'Statement of Compliance,'

signed by the Contractor or Subcontractor of his or her agent who pays or supervises the payment

of the persons employed under the Contract and shall certify the following: (i) That the payroll

period contains the information required to be maintained under 29 C.F.R. 5.5(a)(3)(i) and that

such information is correct and complaint; (ii) That each laborer or mechanic (including each

helper, apprentice, and trainee) employed on the Contract during the payroll period has been paid

the full weekly wages earned, without rebate, either directly or indirectly from the full wages

earned, other than permissible deductions as set forth in 29 C.F.R. Part 3; (iii) That each laborer

or mechanic has been paid not less than the applicable wage rates and fringe benefits or cash

equivalents for the classification of work performed, as specified in the applicable wage

determination incorporated into the Contract." 170 If Farfield violated these requirements, the

contract allowed SEPTA to (1) withhold or suspend payments to Farfield; (2) terminate the

Farfield contract; or (3) debar Farfield from future contracts. 171

       Local 98 argues the withholding remedy is not optional, quoting the contractual language

(tracking regulation 29 C.F.R. § 5.5(a)(2)): "The FTA shall upon its own action or upon written

request of an authorized representative of the Department of Labor withhold or cause to be

withheld from the Contractor, under the Contract or any other Federal contract with the same, or

any other Federally-assisted contract subject to Davis-Bacon prevailing wage requirements, which

is withheld by the same prime contractor, so much of the accrued payments or advances as may

be considered necessary to pay laborers and mechanics, including apprentices, trainees, and

helpers, employed by the Contractor ... the full amount of wages required by the Contract." 172 It



                                                  45
 argues if the DOL reviewed worker classification problems and made findings similar to Special

 Master Merenstein, SEPTA would have been required to withhold unpaid wages from Farfield. As

to debarment, Local 98 cites federal regulation 29 C.F.R. § 5.12(a)(l) if the Secretary of Labor

finds a contractor "to be in aggravated or willful violation" of the Davis-Bacon Related Act or the

Davis-Bacon Act, the contract "shall be ineligible" for future contracts. 173

        We overrule Farfield's objection to Conclusions of Law 21, 22, and 23. Special Master

Merenstein applied the Escobar standard and concluded, based on ample cited evidence including

the SEPTA contract, Farfield' s statements of compliance with the SEPTA contract and prevailing

wage laws in its certified payrolls are material to obtaining payment from the United States.

SEPTA's contract and federal regulation required certifications of compliance with the Davis-

Bacon Act's wage requirements. There is no evidence SEPTA paid Farfield in full despite of its

"actual knowledge that certain requirements were violated." 174 There is no evidence non-

compliance with SEPTA's contractual requirements is "minor or insubstantial." 175

       There is evidence of the SEPTA contract requirements and Farfield witnesses' testimony

compliance with prevailing wage requirements is crucial and debarment because of a violation of

prevailing wage requirements would be "catastrophic" and would put it "out of business"; Farfield

has "always been very sensitive to [prevailing wage laws] and we've always had a lot of checks

and balances to follow up on what's being done, making sure the apprentice ratios are corrects,

making sure that people are being classified and paid at the rate for the work they're doing";

"we've been under a magnifying glass" by the union; 176 and Farfield knew its obligations to pay

prevailing wages. 177 Special Master Merenstein considered all the evidence and based on his

assessment, including credibility determinations, concluded the truth or falsity of statements in

certified payroll records submitted by Farfield to SEPTA ate material to SEPTA's decision to pay.



                                                46
        3. The False Claims Act's civil penalty applies to each of Farfield's "false records
           or statements" in each of its certified payrolls.

        Farfield objects to Special Master Merenstein's Conclusions of Law 36 through 39

applying the statutory civil penalty of§ 3729(a)(l) of the False Claims Act to each of the 105

certified weekly payrolls he found Farfield underpaid its workers. In addition to damages, the

False Claims Act imposes a "civil penalty of not less than $5,000 and not more than $10,000 ... ,

plus 3 times the amount of damages which the Government sustains because of the act of that

person." 178

        The parties agree the SEPTA contract required Farfield to submit certified payrolls to

SEPTA; 179 the contract required Farfield to submit weekly a copy of all payrolls to SEPTA for

transmission to the Federal Transportation Administration; 180 and Farfield submitted bills to

SEPTA "to get SEPTA to pay the bills, not any other entity or body or the United States

Government." 181

        Special Master Merenstein concluded:

           36. On the assumption that civil penalties are mandatory under the False Claims Act,
           the Special Master recommends imposition of the minimum penalty of $5,500 per
           violation, because Farfield did not intend to make a false statement, but did so
           recklessly, and because imposition of a penalty for each of the 105 violations, when
           added to the treble damages, is already more than sufficient to compensate the
           government (which declined both to intervene and to exercise jurisdiction when this
           matter was later referred to the USDOL) for any violation of the False Claims Act. At
           $5,500 per violation, the civil penalty is $577,500.

           37. The total recommended judgment is $1,055,320.62.

           38. When the United States does not intervene in a False Claims Act case, a relater is
           entitled to between 25 and 30% of the judgment. 31 U.S.C. § 3730(d)(2). The Special
           Master recommends that Local 98 be awarded 30% of the total judgment, or
           $316,596.19.

           39. As noted, it is possible to determine the underpayment from misclassifications if,
           contrary to the Special Master's finding, installing electrical conduit and pulling wire
           or cable are both laborer and journeyman work. In that case, the underpayment to

                                               47
            groundmen for doing this work while not classified and paid at the prevailing wage rate
            for laborers, together with the underpayment of workers from the termination crews
            who were not paid the prevailing wage rate for journeyman linemen, would be
            $52,521.77, for 8,198 hours of work, during 99 separate weeks of the Wayne Junction
            Project. The damages would be $157,565.31, or three times the underpayment, while
            the civil penalty would be $544,500, at $5,500 per violation, for a total judgment of
            $702,065.31.


        Applying a $5,500 civil penalty to 105 weeks of certified payrolls he found false, Special

Master Merenstein calculated a total of $577,500 in civil penalties. Farfield argues the certified

payrolls are not "claims" under the False Claims Act because they are not a "request or demand

... for money." 182 Farfield argues it did not violate the False Claims Act, but if it did, the "monthly

invoices" 183 relating to the certified payrolls are the "false claims" not the weeks in which certified

payrolls contained false statements. In a nutshell, Farfield argues it is the monthly invoices it

submitted to SEPTA and not the weekly certified payrolls contained in the invoices which are

"claims" under the False Claims Act.

       Local 98 responds each false certified payroll constitutes a separate penalty, and not the

invoices Farfield submitted to SEPTA. 184 According to Local 98, Farfield submitted forty monthly

invoices to SEPTA. Although neither Farfield nor Local 98 cite to the invoices in the record, we

found one invoice identified as "Period Number: 40" for period ending September 14, 2007. 185

We assume this means Farfield submitted at least forty invoices to SEPTA, which is consistent

with the number identified by Local 98 in its response to Farfield's objections. If we consider the

forty invoices as claims rather than the 105 certified weekly payrolls, we may impose a civil

penalty beginning at $220,000 rather than $557,500. 186

       Under the False Claims Act, the term "claim":

        (A) means any request or demand, whether under a contract or otherwise, for money or
            property and whether or not the United States has title to the money or property, that-



                                                 48
              (i)     is presented to an officer, employee, or agent of the United States; or

              (ii)    is made to a contractor, grantee, or other recipient, if the money or property is
                      to be spent or used on the Government's behalf or to advance a Government
                      program or interest, and if the United States Government-

                     (!)  provides or has provided any portion of the money or property requested
                          or demanded; or
                     (II) will reimburse such contractor, grantee, or other recipient for any portion
                          of the money or property which is requested or demanded; and

         (B) does not include requests or demands for money or property that the Government has
             paid to an individual as compensation for Federal employment or as an income
             subsidy with no restrictions on that individual's use of the money or property; 187


        Farfield bases its argument on the Supreme Court's decision in United States v.

Bornstein. 188 In Bornstein, the United States contracted with a company for radio kits each to

contain electron tubes meeting certain specifications. The contractor subcontracted with another

entity to supply the electron tubes. The tubes supplied by the subcontractor to the prime contractor

were not of the required quality, and falsely marked by the subcontractor. The subcontractor

supplied the prime contractor with the falsely marked tubes in three separately invoiced shipments.

The prime contractor prepared the radio kits with the falsely marked tubes and shipped them to the

United States under thirty-five invoices each including claims for payment. 189

        When the United States discovered the fraud, it brought a False Claims Act action against

the subcontractor seeking damages as well as a civil penalty on the thirty-five invoices. 190 The

district court agreed and imposed a penalty on each of thirty-five invoices. The court of appeals

reversed the district court on the imposed penalty concluding because there had only been one

contract involved (the contract between the prime contractor and subcontractor), there should only

be one statutory penalty. 191




                                                 49
        The Supreme Court considered whether the subcontractor should be liable for each claim

submitted by the prime contractor (thirty-five invoices) or whether it should be liable only for

certain identifiable acts it committed. The Court rejected the reasoning the number of forfeitures

should equal the number of contracts or the number of claims submitted by the prime contractor.

Applying the text of the statute, the Court found "the statute imposes liability only for the

commission of acts which cause false claims t0 be presented." 192 And because the subcontractor

made three shipments of falsely branded radio tubes, the Court found it liable for three statutory

penalties. 193 We are directed in Bornstein to "focus ... upon the specific conduct of the person

from whom the Government seeks to collect the statutory forfeitures." 194

        Relying on Bornstein, Farfield argues the "false claims" could only be the invoices it

submitted to SEPTA, not the weekly certified payrolls. Local 98 argues Bornstein and the cases

cited by Farfield are distinguishable because they address the imposition of a civil penalty under

Section 3729(a)(l)(A) and not Section 3729(a)(l)(B), the section of the False Claims Act on which

Local 98 bases its claim.

       There is a significant difference in the two penalties. Section 3729(a)(l)(A) imposes

liability on any person who "knowingly presents, or causes to be presented, a false or fraudulent

claim for payment or approval." Section 3729(a)(l)(B) imposes liability on any person who

"knowingly makes, uses, or causes to be made or used, a false record or statement material to a

false or fraudulent claim." For this and other conduct prohibited by Section 3729(a)(l), the False

Claims Act imposes a civil penalty. Local 98 argues the conduct prohibited by (a)(l)(B) is

different than the conduct prohibited by (a)(l)(A) and a civil penalty should be imposed on each

of Farfield's 105 weekly certified payrolls Special Master Merenstein found false.




                                               50
        The False Claims Act "gives rise to several distinct theories of liability." 195 A defendant

 may be liable under the "presentment clause" of Section 3729(a)(l)(A) or the "false statement

clause" of Section 3729(a)(l)(B). "The 'presentment clause,'§ 3729(a)(l)(A), and 'false statement

clause,' § 3729(a)(l)(B), have always been 'complementary,' as they were 'designed to prevent

those who make false records or statements to get claims paid or approved from escaping liability

solely on the ground that they did not themselves present a claim for payment or approval. "' 196

Although the elements of a presentment clause claim and false statement clause claim "are almost

the same, the false statement provision 'requires evidence that the defendant made a false statement

to the government, as opposed to the submission of a false claim for payment."' 197

        The False Claims Act imposes a civil penalty for "a false record or statement material to a

false or fraudulent claim." As observed by the United States Court of Appeals for the Second

Circuit "nothing in the statute requires the court to impose penalties based on the number of false

claims under§ 3729(a)(l)(A), instead of the number of false statements under§ 3729(a)(l)(B)." 198

In Saavedra, the court of appeals applied a civil penalty to each of the thirteen false statements the

jury found defendant made. It concluded Section 3729(a)(l)(B) imposes liability "for the

commission of acts which cause false claims to be presented ... regardless of the number of false

claims that result." 199 In reaching its holding, the court of appeals relied on Bornstein.

        Special Master Merenstein found Farfield falsely certified 105 weekly payrolls. The

Supreme Court in Bornstein directs we focus on the "the specific conduct of the person from whom

                                                             °
the Government seeks to collect the statutory forfeiture." 20 Farfield falsely certified 105 weekly

payrolls. It seeks to minimize its exposure by pointing to its invoices to SEPTA as a "claim" under

Section 3729(a)(l)(A). But it is sued for its conduct under Section 3729(a)(l)(B). If we were to

a.dopt Farfield's reasoning, it could limit its exposure to the statutory penalty simply by submitting



                                                 51
fewer invoices even though those invoices are based on false statements. We overrule Farfield's

objections to the imposition of a civil penalty based on 105 weekly certified payrolls.

        4. Local 98's adduced representative evidence and Mt. Clemens' burden shifting
           applies.

        Farfield next objects to the application of the burden shifting paradigm of Anderson v. Mt.

Clemens Pottery Co. 201 Farfield objects to Conclusions of Law 27 through 39 applying Mt.

Clemens and calculating damages for Farfield's underpayment for misclassifying some workers

and imposing civil penalties.

        As we explained in our October 15, 2019 Memorandum defining the parties' burden of

proof at trial, 202 the Supreme Court in Mt. Clemens articulated a burden shifting analysis in Fair

Labor Standards Act claims: "an employee has carried out his burden if he proves that he has in

fact performed work for which he was improperly compensated and if he produces sufficient

evidence to show the amount and extent of that work as a matter of just and reasonable inference.

The burden then shifts to the employer to come forward with evidence of the precise amount of

work performed or with evidence to negative [sic] the reasonableness of the inference to be drawn

from the employee's evidence. If the employer fails to produce such evidence, the court may then

award damages to the employee, even though the result be only approximate. " 203

       Recognizing the remedial nature of the Fair Labor Standards Act, the Supreme Court held

the burden of proving damages should not be put on the employee where the employer's records

are "inaccurate or inadequate" in violation of its statutory obligation to maintain proper records. 204

Although Mt. Clemens arose in a Fair Labor Standards Act case, its burden shifting applies to

Davis-Bacon Act claims, including an award of back wages to non-testifying employees based on

representative testimony of only some employees. 205 Mt. Clemens is widely cited as authority to

allow "representative employees to prove violations with respect to all employees." 206

                                                  52
        In the parties' briefing on the burden of proof, Local 98 argued Mt. Clemens should apply

 if Special Master Merenstein finds liability under the False Claims Act and Farfield argues some

 hours worked by groundmen and laborers under the phase codes are not attributable to journeyman

 electrical work. 207 Local 98 expected Farfield to "continue to argue that its phase codes do not

accurately describe the work performed"208 and argued the Special Master must then apply Mt.

Clemens burden shifting because Farfield cannot meet its burden to "come forward with evidence

of the precise amount of work performed or with evidence to negative [sic] the reasonableness of

the inference to be drawn from the employee's evidence." Local 98 argued there are no documents

beyond the phase code time sheets. Because Farfield cannot meet its burden under Mt. Clemens,

Local 98 argued Farfield is responsible for damages based on all hours worked by groundmen and

laborers on electrical phase codes reflected on the timesheets.

        Farfield argued Mt. Clemens does not apply because the burden of proof of damages should

not to shift to it in a False Claims Act case; the burden of proof on damages for failure to keep

records cannot shift to Farfield when the Davis-Bacon Act only required it to retain payroll records

for three years; the burden of proof on damages for failure to provide records based on Fair Labor

Standards Act cases cannot shift to Farfield when the Fair Labor Standards Act only requires a

defendant to retain records for two or three years; Farfield did not have timely notice of any payroll

records issue under the Davis-Bacon Act and the burden cannot shift to it; and even if the burden

shifted to Farfield under Mt. Clemens, Local 98 must still present evidence of the amount and

extent of work to shift the burden of proof on damages. 209

       We concluded and directed the parties Mt. Clemens' burden shifting should apply if Special

Master Merenstein found Farfield liable under the False Claims Act and, reaching the question of

damages, determines the phase code timesheets and other evidence do not accurately describe the



                                                 53
 work performed by groundmen and laborers of all hours of work on a given day. We told the

 parties Special Master Merenstein must assess the evidence and determine whether a party met its

 burden, these issues will be resolved by his credibility determinations: if he finds Local 98 meets

 its burden based on the phase code timesheets and related evidence and ifhe finds Farfield fails to

 meet its burden based on its argument and evidence the phase code timesheets do not demonstrate

 misclassification, then Special Master Merenstein may apply Mt. Clemens to evaluate damages. 210

         After considering the evidence and making credibility determinations after eight days of

hearings, Special Master Merenstein found the phase code timesheets "are the only document

containing information which would indicate what work a particular employee performed on the

Wayne Junction Project on a particular day" and the "phase codes on the timesheets accurately

reflect the work that a particular employee performed on the Wayne Junction Project on a

particular day. " 211

        Special Master Merenstein found six of the twelve task codes on the phase code timesheets

included work that should have been classified and paid as journeyman work.              From the

spreadsheet prepared by Local 98, Special Master Merenstein identified the hours worked and

actual wage rate for workers who performed work under the six task codes and classified as either

groundmen or laborers. 212 Consistent with our October 15, 2019 Memorandum, Special Master

Merenstein applied Mt. Clemens based on the phase codes and testimony of six employees at the

hearings.

        Farfield now objects to the Special Master's application of Mt. Clemens arguing (1) Local

98 produced only six former Farfield employees who worked on the Wayne Junction Project as

representative of the forty-two employees it claims should have been paid journeyman wages, but

these witnesses are not representative of the work performed by those who did not testify; and (2)



                                                54
 Local 98 failed to present evidence of the amount and extent of alleged journeyman work

 performed by Farfield employees. Farfield argues Mt. Clemens' burden shifting does not apply

because it did not knowingly misclassify its workers, and this is a False Claims Act not a Davis-

Bacon Act or Fair Labor Standards Act case. Fatfield again argues it saw no need to keep records

of each task every employee performed and is not required to do so, believing groundmen could

do all tasks they performed on the Wayne Junction Project and conformed to Local 126's collective

bargaining agreements.

        Farfield is repeating itself and now requiring us to do so. We already addressed some of

Farfield's arguments in our October 15, 2019 Memorandum addressing the application of Mt.

Clemens to Local 98's proof. We rejected Farfield's argument Mt. Clemens' burden shifting

should not apply in a False Claims Act. We explained while we found no case applying Mt.

Clemens burden shifting on damages in a False Claims Act case, we did not find this dispositive

given the circumstances of this case. We explained the SEPTA contract includes Davis-Bacon

Act recordkeeping regulations and contemplates the parties' intent Farfield maintain Davis-Bacon

Act compliant records and submit those records to SEPTA for transmission to the Federal

Transportation Administration. 213

       We rejected Farfield's argument Mt. Clemens does not apply because neither the Davis-

Bacon Act nor the Fair Labor Standards Act required it to retain records after three years. We

explained while it is true the Davis-Bacon Act requires a contractor to maintain the required

records for a period of three years, Farfield never told us what records it maintained but no longer

possessed because of the three-year record retention rule. 214 We explained Farfield maintained

phase code time sheets, but we had no idea what records Farfield may have once possessed which

could refute, or otherwise explain, the phase codes.



                                                55
        Even after the hearing, Farfield does not explain what other documents it once had but no

longer possesses because of the retention rules. Its witness, Mr. Pierce, testified phase code time

sheets were used to report the hours worked in a particular phase code for an employee on any

given day and foremen prepared the phase code time sheets on a weekly basis for Farfield's Project

Supervisor Mr. Derr to prepare payroll. 215 Special Master Merenstein concluded, to the extent

Farfield challenged the use of its own phase code system and phase code timesheets as evidence

of the amount, extent, and type of work its employees performed on the Wayne Junction Project,

it must bear "the burden of any consequent imprecision from the absence of its records." 216

        We reject Farfield's objections to the application of Mt. Clemens because the testimony of

six former Farfield employees are not representative of all groundmen and laborers. Farfield

argues there is no proof the six witnesses are representative of the employees who did not testify.

Local 98 responds of the six witnesses, five witnesses were groundmen or laborers at some point

over the length of the Wayne Junction Project and the sixth witness held the position of foreman

who led crews of workers including groundmen and laborers. The six witnesses testified about

the work of twenty-two of the forty-two groundmen and laborers at issue, or fifty-two percent of

the total group.

       For example, Joseph "Wes" Reed, a Farfield foreman at the time of the Wayne Junction

Project testified classification of individual workers did not play a role in determining work

assignments and he "was just trying to get as much done as we could ... from week to week" and

he did not receive instruction from supervisors Mr. Pennington or Mr. Jackson or any other Farfield

supervisor to monitor the classifications of workers and work they performed. 217 David Hale, a

groundman, testified everyone on his work crew performed the same work and he testified he tied

down conduit pulled cable, bent conduit, and installed conduit. 218 Adrian Lauria, a laborer at the



                                                56
 beginning of the Wayne Junction Project, performed all work except wire termination including

bending conduit and installing innerduct (which her testified everyone on his crew performed),

and Mr. Reed did not put limitations on the work he or other members of his crew performed. 219

Ryan Franchetti, hired as a laborer by Farfield in 2002, testified "[e ]verybody did the same thing

depending on who got to the conduit first ... " and "nobody specific did one task. Everybody kind

of did all the tasks at hand." 220

        Special Master Merenstein considered this testimony, phase code time sheets, certified

payrolls, and all the evidence at trial, made credibility determinations and concluded Mt. Clemens

applied to the measure of damages. He recognized our Court of Appeals' admonition calculations

may not be based on "mere speculation."221 But "[w]here [plaintiff] produces evidence from which

a fact finder may reasonably infer the amounts due to the employer [sic], the burden shifts to the

employer to 'come forward with evidence of the precise amount of earnings received and work

performed by the [employees] or with evidence to negate the district court's reasonable inferences

based on the evidence. "'222 On the quantum of evidence, which Farfield challenges, our Court of

Appeals in Central Laundry noted it is "not necessary for every single affected employee to testify"

to prove a violation or recoup back wages and testimony of co-workers who observed other

employees at the jobsite, "[t]ogether with documentation, such as time cards," provides "a basis to

infer the amount of time an employee worked. " 223

       As fully discussed above, ample evidence supports Special Master Merenstein's

application of Mt. Clemens. Based on his assessment, Special Master Merenstein found Farfield

presented sufficient evidence at least 1.5 hours of each eight-hour day, on average, constituted

non-production time a worker would not be misclassified or underpaid. He deducted this time

from the journeyman task codes, carefully calculating 13.5% of the total working hours on the



                                                57
Wayne Junction Project constituted misclassified work. 224 This finding is supported by the record.

We overrule Farfield's objections to Conclusions of Law 27 through 39.

        5. Record evidence supports a finding Farfield misclassified its employees on the
           Wayne Junction Project.

        In another largely repetitive objection, Farfield argues it did not misclassify its employees.

It argues most of the work on the Wayne Junction Project involved clearing and grubbing, digging,

shoveling ballast, trenching, shoring, loading and unloading materials, civil work, and non-

productive time; even with this type of unskilled work, Farfield paid more than 47.5% of what

Local 98 identified as "electrical" work at the journey lineman rate, electrical apprentice rate, or

higher rates; Farfield's use of groundmen while working alongside journeymen accords with the

collective bargaining agreements; and, the DOL audited the Project and, other than a payment of

the Labor Day holiday to four carpenters, found no Davis-Bacon Act issues. Farfield argues any

findings of fact and conclusions of law to the contrary is "improper and contrary to the law."

       After hearing testimony and considering exhibits presented over eight days of hearing,

Special Master Merenstein concluded six of the twelve phase codes identified by Local 98 as

"electrical" work should have been performed by journeymen and, to the extent groundmen and

laborers performed this work, Farfield misclassified and underpaid the workers. The record

supports these findings, including:

           •   There is no requirement under the SEPTA contract an employee performing
               journeyman work be a journeyman; the contract requires the employee be paid at
               the journeyman rate for journeyman work. 225

           •   Farfield used work-related phrases called "phase codes" for internal cost
               accounting. 226

           •   Farfield used phase code timesheets to report the hours worked in a particular phase
               code for an employee on any given day prepared by Farfield's foremen on a weekly
               basis. 227


                                                58
•   Mr. Jackson testified the phase codes accurately reflect the work performed in the
    field by an employee. 228

•   Local 98 compiled a spreadsheet based on Farfield's phase code time sheets,
    handwritten time sheets, certified payrolls, and daily foreman reports. The
    spreadsheet lists each week in which an employee worked, and the hours worked
    each day of the week by phase code as well as his classification and rate of pay for
    the week. 229

•   Farfield's divisional Vice President McGee, Sr. had the responsibility and the "final
    law" for employees' classification. 230

•   Farfield's Chief Operating Officer Pierce testified Farfield did not have any
    guideline, policy, or structure Mr. McGee, Sr. followed to determine a worker's
    classification, 231 and Farfield's policy vested divisional Vice Presidents, such as
    Mr. McGee, Sr., with the responsibility for monitoring the classifications of
    employees, with the assistance of superintendents and foremen who monitored
    employees' daily working tasks. 232

•   Farfield's witnesses testified "crews" of workers lead by foremen performed work
    and workers were chosen without regard to classification; foremen had the ultimate
    responsibility for determining the tasks performed by workers and foremen had no
    training or instruction from Farfield regarding the assignment of workers of
    different classifications to different tasks; and classifications played either no role
    or only a minor role in the assignment of worker to crew members. 233

•   Groundmen and laborers installed conduit and wire pulls and, based on credibility
    determinations, Special Master Merenstein did not find credible Farfield's witness
    testimony only journeymen installed conduit and wire pulls. Special Master
    Merenstein found testimony contradicted by other credible testimony these tasks
    were performed by workers who were classified and paid below the journeyman
    rate;

•   Under local area practices, installing electrical conduit, pulling wires or cables, and
    performing electrical terminations constitute journeymen work. 234

•   Six phase codes represent Journeymen work as supported by testimony,
    photographs, daily foremen reports, and other documents introduced at the
    hearing. 235

•   Farfield failed to present sufficient evidence to negate the reasonableness of the
    inference work under journeymen task codes constitutes journeyman work
    including installing electrical conduit, pulling electric wires or cable, and
    terminations. 236



                                      59
         The record supports the conclusion Farfield misclassified and underpaid its groundmen

when they performed journeyman work. We overrule Farfield's objection.

        6. We overrule Farfield's "additional objections."

        In its "additional objections," Farfield objects to Special Master Merenstein's Conclusions

of Law 4, 5, 13, and 24 and fifty-two Findings of Fact, four of which it objected to earlier in its

briefing. 237

        In Conclusion of Law 4, Special Master Merenstein quoted the SEPTA contract:

          4. The weekly payrolls also were required to include a certification that, among other
          things, each worker was paid not less than the prevailing rate in the applicable wage
          determination "for the classification of work performed. ,ms

        Farfield objects to the bolded language, arguing the SEPTA contract does not use the

phrase "prevailing rate" and instead requires "[e]ach payroll submitted shall be accompanied by a

'Statement of Compliance' ... " certifying, inter alia, "[t]hat each laborer or mechanic has been

paid not less than the applicable wage rates and fringe benefits or cash equivalents for the

classification of work performed, as specified in the applicable wage determination incorporated

into the Contract." 239 Although Farfield objects to Special Master Merenstein's use of the phrase

"the prevailing rate" instead of "applicable wage rates," it does not explain why this is an error,

including if there is a material difference in these phrases and how it has been prejudiced by the

use of "prevailing rate" rather than "applicable wage rates ... as specified in the applicable wage

determination."

        Under the Davis-Bacon Act, federal construction contracts must contain a provision

"stating the minimum wages to be paid to various classes of laborers ... " which minimum wage is

based on the wages the Secretary of Labor determines to be "prevailing."240 The Davis-Bacon Act

requires Farfield to pay its workers "prevailing wages" and to submit weekly statements certifying



                                                60
 its payments are "not less than the applicable wage rates .... " 241 SEPTA's contract contains the

 language required by the Davis-Bacon Act regulation.           We see no error in Special Master

 Merenstein's use of the phrase "prevailing rate."

        Farfield next objects to Special Master Merenstein's Conclusion of Law 5:

             5. The SEPTA contract permitted Farfield to pay employees performing work in more
             than one classification the prevailing rate specified for each classification for the time
             actually worked in each classification-for example, it could pay groundmen or
             laborers the journeyman rate for journeyman work installing electrical conduit or
             pulling wire or cable and the groundman or laborer rate for non-journeyman work
             associated with those tasks-provided Farfield's "payroll records accurately set forth
             the time spent in each classification in which work is performed. " 242

        Farfield again argues this is error because installing electrical conduit or pulling wire or

cable is not journeyman work and can be laborer and groundmen work. As already discussed,

Special Master Merenstein found installing electrical conduit and pulling electrical wire constitutes

journeyman work and, alternatively found, this work is both laborer and journeyman work but not

groundmen work. 243 His detailed findings are supported by Mr. McGee, Sr. 's sworn testimony

groundmen are "completely untrained," are "trying to learn the [electrical] trade," and are

"completely unskilled until [they] get into an apprenticeship program"; 244 the only time

groundmen "pull wire" is when they assist linemen "pulling contact wire in"; 245 groundmen cannot

do everything a lineman can do, explaining a groundman "is the grunt on the ground that gets what

the lineman needs in the bucket" and the groundman does not "have the skill to put contact wire

up and certainly doesn't have the skill to do it safely"; 246 Farfield employees assisting linemen

were classified as groundmen; 247 and "pulling wire" is electrician's work, and in his career, Mr.

McGee, Sr. never saw a groundman "pull wire anywhere, ever. " 248 As explained above, the record

amply supports a finding groundmen could not install electrical conduit or pull wire or cable on

their own.



                                                 61
        Farfield objects to Special Master Merenstein's Conclusions of Law 13 and 24:

             13. Farfield's statement on weekly certified payrolls that the wage rate for each
            employee was not less than the prevailing rate in the applicable wage determination for
            the work each employee actually performed was false for any week in which a
            groundman or laborer performed work that should have been classified and paid as
            journeyman work. See, e.g., United States ex rel. Wall v. Circle C. Constr., LLC, 697
            F.3d 345, 357 (6th Cir. 2012).

            24. Farfield violated the False Claims Act by falsely certifying in its weekly payrolls
            that it had paid all of its employees the prevailing wage for the classification of work
            they actually performed, when it did not pay groundmen and laborers the prevailing
            wage rate for journeyman linemen work they performed. 249

        Farfield objects to this conclusion again arguing Farfield did not misclassify its employees

when it paid its groundmen and laborers at those rates because the work they performed did not

constitute journeyman work. We found record evidence groundmen performed journeyman work,

and Farfield did not pay at the journeyman rate, and, Farfield falsely certified its weekly payrolls

it paid all employees the prevailing wage for the classification of work actually performed when

it failed to pay groundmen and laborers the prevailing wage rate for journeyman work. We deny

these objections.

       Farfield objects to fifty-two Findings of Fact, four of which it objected to earlier in its

briefing. Aside from the four, Farfield fails to explain the basis of its collective objection and how

Special Master Merenstein erred. We overrule these objections.

       Farfield makes a specific objection to Finding of Fact 141:

             141. Many Farfield managers believed that all or virtually all of the work on the
             Wayne Junction Project was groundman work and therefore, any worker could do
             any task. Tr. 274: 14-275: 19, 1941 :17-1942:3, 2014: 14-21 (Jackson); 1581: 16-
             1582: 10, 1589:9-1590:12, 1623:3-7, 1681:9-14 (Derr); 1822:17-1823:5
             (Pennington).

       Farfield argues this finding is untrue and unsupported by the record cited by Special Master

Merenstein. Farfield contends Mr. Jackson, contract manager for Farfield and a trained



                                                 62
journeyman electrician, did not testify "any worker could do any task or that he believed any

worker could do any task"; instead, he testified Mr. McGee, Sr. told him groundmen and laborers

and groundmen and linemen can do the same thing. 250

         A review of Mr. Jackson's testimony shows he asked Mr. McGee, Sr. "who's allowed to

do what. And his statement was laborers and groundsmen [sic] can all do the same thing, and that's

when he said groundsmen [sic] can do the same as linemen;" 251 he had a conversation with Mr.

McGee, Sr. "when [Jackson] first got there that this Wayne Junction project was lineman territory,

and lineman can help groundmen and groundmen can do everything a lineman could do"; 252 and,

when asked if he ever used employees to do work that electricians should have been doing who

were not electricians, Mr. Jackson responded "No. I'm concerned about the terminating crew. I

mean that was - groundmen being told could do anything linemen could do, so I'm going to have

to say no to that. " 253

        Farfield objects while Mr. Derr explained laborers and journeyman electricians can do

groundman work does not violate the Davis-Bacon Act because laborers and journeyman

electrician are paid more than groundmen, and this is hot the same as saying any worker can do

any task. But while Mr. Derr swore laborers and journeymen performed groundmen work, he also

swore groundmen (who are paid less than laborers and journeymen) installed conduit and pulled

wire. Mr. Derr, Farfield's project supervisor on the Wayne Junction Project, swore "[a] groundman

could do everything, such as digging, installing the conduit, installing the wire, you know, pulling

the rebar, pouring the concrete. Everything that we needed to do on project"; 254 he did not see a

need to break out specific activities or tasks performed by groundmen; 255 and he understood based

on conversations with Mr. McGee, Sr. all work on the project could be performed by groundmen

and groundmen could do anything a lineman could do. 256



                                                63
        Mr. Pennington, Farfield's project supervisor and safety officer on the Wayne Junction

Project, testified Mr. McGee, Sr. with regard to classifications of employees "explained to us that

groundsmen [sic] an do anything a linesman can do." 257 Farfield concedes both Mr. Derr and Mr.

Pennington testified groundmen could do anything linemen could do, neither testified "any worker

could do any task or that he believed any worker could do any task. " 258

        Mr. Jackson, Mr. Derr, and Mr. Pennington all testified Mr. McGee, Sr., the head of

Farfield's Transit Division work, told them groundmen could perform any tasks.            Based on

credibility assessments of their testimony, Special Master Merenstein found these Farfield

managers believed- based on Mr. McGee, Sr. 's instruction- all or virtually all of the work on the

Wayne Junction Project was groundman work and therefore, any worker could do any task.

Instead of citing evidence in the record contradicting the testimony of its own witnesses, Farfield

parses words, draws unfounded conclusions, and asks us to assess the credibility of witnesses'

testimony. We will not do so. We overrule Farfield's objections.

           7. Record evidence supports a finding Farfield violated the False Claims Act.

       Farfield's seventh, and final, objection is it did not violate the False Claims Act. Farfield

repeats its earlier arguments: it did not misclassify its employees on the Wayne Junction Project;

its classification of employees as groundmen totally conformed with the collective bargaining

agreements of Local 126; most of the work on the Wayne Junction Project involved manual work

such as clearing and grubbing, digging, and shoveling, for which Farfield paid more than 47.5

percent of work Local 98 identified as "electrical" at the journeyman lineman, electrical apprentice

rate, journeyman electrician, and foreman rates; Local 98 failed to prove scienter and Farfield did

not act in reckless disregard because its managers and supervisors relied on Mr. McGee, Sr.; Local

126's collective bargaining agreements did not restrict Farfield other than aerial and energized



                                                64
    work, required a journeyman be the foreman on each crew and Farfield had several journeymen

    on every crew; and Local 98 failed to prove materiality under the False Claims Act.

           We addressed these arguments. For the reasons detailed in this memorandum, we overrule

    Farfield's objections.

       III. Conclusion

         We overrule all objections to Special Master Merenstein's Report and Recommendation. We

adopt Special Master Merenstein's Report and Recommendation in its entirety. In the

accompanying Order, award damages in the amount of $1,055,320.62 of which $316,596.19 is

awarded to Local 98 and $738,724.43 awarded to the United States. We may award reasonable

expenses and attorney's fees to Local 98 under 31 U.S.C. § 3730(d)(2).




1
 Our memorandum denying Farfield's motion for summary judgment provides a more detailed
background of this matter. See ECF Doc. No. 192.
2
 ECF Doc. No. 231-28 at 9 (Stipulation of Counsel at ,r,r 7-9). All page references to ECF Doc.
No. 231-28 is to the pagination assigned by the CM/ECF docketing system.
3
  ECF Doc. No. 231-27 at 12. All page references to ECF Doc. No. 231-27 is to the pagination
assigned by the CM/ECF docketing system.
4
  ECF Doc. No. 214 at Findings of Fact ,r 110. Electrical conduit made of PVC or metal pipe
protects electrical wiring or cable installed underground.
5
     Id at Findings of Facts ,r,r 108-115.
6
    ECF Doc. No. 231-27 at 49.



8
    ECF Doc. No. 231-28 at 18-19 (Stipulation of Counsel at ,r,r 64-74).
9
    Id at 18 (Stipulation of Counsel at ,r 65).
10
     Id at 763 (Notes of Testimony ("N.T.") Thomas Leach).

                                                  65
     II    Id

     12
          Id at 739-40.
     13
          Id. at 29-30 (Stipulation of Counsel at ,r,r 156-170).
     14
          40 U.S.C. § 3142.
     15
        31 U.S.C. § 3729 et seq. Local Union 98 represents certain electrical workers performing
     "inside" work in the Philadelphia area while the International Brotherhood of Electrical Workers
     Local Union 126 represents certain electrical workers performing "outside" work. ECF Doc. No.
     231-28 at 8 (Stipulation of Counsel at ,r,r 2-3). Job classifications of "groundman" and "lineman"
     are "outside" electrical workers under Local 126, and are not classifications of Local 98. Id.
     (Stipulation of Counsel at ,r,r 4-5). Collective bargaining agreements between the Penn-Del-Jersey
    Chapter of the National Electrical Contractors Association, Inc. and Local 126 governed the
    relationship between contractors and Local 126 during the time of the Wayne Junction Projection.
    Chapters of the National Electrical Contractors Association represent the contractor's interest in
    bargaining with union. Id at 15 (Stipulation of Counsel at ,r 46). At some point after Farfield won
    the SEPTA contract, Timothy Browne, Local 98's head of organizing and assistant business
    manager, began investigating Farfield's work on the Wayne Junction Project. ECF Doc. No. 231-
    28 at 77-78 using the pagination assigned by the CM/ECF docketing system (N.T. Browne). Mr.
    Brown requested from SEPTA a copy of Farfield's certified payrolls. Id at 78. After reviewing
    the payrolls certified by Farfield, Mr. Browne became concerned of Farfield' s use oflaborers on
    the Wayne Junction Project and contacted Local 126 to discuss his concerns. Id. at 78-80. Mr.
    Browne continued to investigate Farfield's practices, explaining Local 98 had more money and
    resources to investigate than Local 126. Id at 82. Mr. Browne ultimately contacted Local 98's
    counsel regarding his investigation. Id. at 109-113.
    16
          ECF Doc. Nos. 16, 17, 30.
    17
          ECF Doc. No. 30 at ,r,r 2-9.
    18
          Id. at ,r 40.
    19
         ECF Doc. No. 171.
    20
         ECF Doc. No. 193.
    21
         ECF Doc. No. 194.

·
    22
         Id at ,r 2.
    23
         ECF Doc. Nos. 195, 197.
    24
         Fed. R. Civ. P. 53(f)(3)(A), (B); (4).

                                                       66
 25
   ECF Doc. No. 199. Judge Stengel earlier appointed Attorney Merenstein as a Special Master to
 resolve discovery issues. See ECF Doc. No. 110.

 26
   ECF Doc. No. 199. On the parties' joint motion to extend post-hearing scheduling deadlines,
 we extended the deadline for Special Master Merenstein's Report and Recommendation to
 November 29, 2019. See ECF Doc. No. 213.

 27
       ECF Doc. No. 203.

 28
       See ECF Doc. Nos. 197,200.
 29
    ECF Doc. No. 231-28 at 10-11 (Stipulation of Counsel at ,r 16). Local 98 originally articulated
 three theories for its claims against Farfield but elected to proceed before Special Master
 Merenstein on its third theory only. See ECF Doc. No. 214 at Findings of Fact ,r 99.

 30
      328 U.S. 680 (1946).

 31
      Id at 687-88.
 32
      Id at 687.
33
      ECF Doc. No. 204.

34
      ECF Doc. No. 206.

35
      ECF Doc. No. 209.

36
      Id at 13.
37
      ECF Doc. No. 211.

38
      ECF Doc. No. 214 at Findings of Fact ,r,r 1-4.

39
      ECF Doc. No. 214 at 5.

40
      Id (emphasis in original).
41
      Id at 6.

42    Id

43
      Id at 6-7.
44
      Id at 7.
45
     Id at 8.
                                                   67
    46   Id.

    47   Id.

    48
    Local 98 is represented by the law firm Jennings Sigmond. A paralegal at Jennings Sigmond
 prepared a spreadsheet comprised of over 13,952 rows and twenty-six columns of information.
 The spreadsheet is a compilation of documents produced during discovery including phase code
 time sheets, handwritten time sheets, certified payrolls, and daily foreman reports among other
 documents. ECF Doc. No. 231-28 at 16 (Stipulation of Counsel at ,r 52). The information on the
 spreadsheet includes Bates stamp references, week beginning and ending dates, phase code time
 sheet date, payroll type, employee name, phase code (separated into three columns), wage rate
 paid, hours worked, pay classification, crew, approver, notes, fringe benefit amount credited, and
 hours worked each day of that week. Id. (Stipulation of Counsel at ,r 54). Local 98's damages
 expert used the spreadsheet to calculate damages and verified the spreadsheet is 99. 781 % accurate.
 Id. at 16-17 (Stipulation of Counsel at ,r 56).
 49
         ECF Doc. No. 214 at 9.
 50
      Id. at Findings of Fact ,r 201.
51
         Id. at ,r 202.
52
         Id. at Conclusions of Law ,r 33.
53
         Id. at Conclusions of Law ,r 34.
54
   Id. at Conclusions of Law ,r,r 35-36. Special Master Merenstein explained the statutory civil
penalty is between $5,500 and $11,000. 31 U.S.C. § 3729(a)(l); 28 C.F.R. § 85.3(a)(9) (penalties
for violations occurring on or before November 2, 2015). Special Master Merenstein chose the
lowest amount in a $5,500 penalty. ECF Doc. No. 214 at Conclusion of Law ,r 36.
55
  ECF Doc. No. 214 at Conclusion of Law ,r,r 37-38. Special Master Merenstein awarded thirty
percent of the totaljudgment, or $316,596.19, to Local 98 with the remainder of the total judgment
awarded to the United States. Id. at Conclusions of Law ,r 38.
56
      ECF Doc. No. 215.

57
      ECF Doc. No. 215-1, 215-2.
58
      ECF Doc. No. 216.
59
      Fed. R. Civ. P. 53(f)(3), (4).
6
 °Fed. R. Civ. P. 53(f)(l).       See also 9 MOORE'S FEDERAL PRACTICE-CIVIL§ 53.42 (2020).
61
     40 U.S.C. § 3142(a).
                                                   68
 62
       Id. at§ 3142(b).
 63
   Chang v. Children's Advocacy Ctr. of Delaware Weih Steve Chang, 938 F.3d 384, 386 (3d Cir.
 2019) (citing 31 U.S.C. § 3729(a)(l); United States ex rel. Petratos v. Genentech Inc., 855 F.3d
 481,486 (3d Cir. 2017)).
 64
   United States ex rel. Doe v. Heart Solution, P.C., 923 F.3d 308, 317 (3d Cir. 2019) (quoting
 Genentech Inc., 855 F.3d at 487).
 65
    United States ex rel. Schmidtv. Zimmer, Inc., 386 F.3d 235,242 (3d Cir.2004) (quoting Hutchins
 v. Wilentz, Goldman & Spitzer, 253 F.3d 176, 182 (3d Cir. 2001)).
 66
      31 U.S.C. § 3729(b)(l).
 67
      406 F. Supp. 3d 408,413 (2019).
 68
      31 U.S.C. § 3729(a)(l)(B).
69
      ECF Doc. No. 216.
70
      ECF Doc. No. 214 at 6; Findings of Fact ,r 204 - 213; Conclusions of Law ,r,r 12- 24.
71
      Id. at Conclusions of Law ,r,r 15-17.
72
      ECF Doc. No. 215 at 11.
73
      ECF Doc. No. 231-28 at 1108-1109, 1134 (N.T. Pierce); ECF Doc. No. 214 at Findings of Facts
,r,r 21-27.
74
   ECF Doc. No. 232-1 at 21. All page references to ECF Doc. No. 232-1 is to the pagination
assigned by the CM/ECF docketing system (Joint Exhibit 5, Joseph McGee, Sr. Aug. 9, 2016
deposition at 71).
75
      Id. at 41, 76 (Joint Exhibit 5, McGee, Sr. Aug. 9, 2016 deposition at 134, 195).
76
      Id. at 76 (Joint Exhibit 5, McGee, Sr. Aug.9.2016 deposition at 195).
77
  Id. at 41 (Joint Exhibit 5, McGee, Sr. Aug. 9, 2016 deposition at 134); ECF Doc. No. 231-28 at
1469 (N.T. Kleimo).
78
     ECF Doc. No. 231-28 at 1144, 1184 (N.T. Pierce 1144).
79
   ECF Doc. No. 231-28 at 201, 205, 2027-28 (N.T. Jackson); ECF Doc. No. 231-28 at 35
(Stipulation of Counsel at ,r 201 ).



                                                   69
 80ECF Doc. No. 232-1 at 59-60, 177 (Joint Exhibit 5, Aug. 9, 2016 deposition of McGee, Sr. at
 164-165, 343).

 81
       Id. at 206 (Joint Exhibit 5, McGee, Sr. Aug. 10, 2016 deposition at 57).

 82
       Id. at 51-52 (Joint Exhibit 5, McGee, Sr. Aug. 9, 2016 deposition at 156-157).

 83
       Id. at 55 (Joint Exhibit 5, McGee, Sr. Aug. 9, 2016 deposition at 160).
 84
   Id. at 167-68, 170, 206-07 (Joint Exhibit 5, McGee, Sr. Aug. 9, 2016 deposition at 333-34, 336)
 (Joint Exhibit 5, McGee, Sr. Aug. 10, 2016 deposition at 57, 58).

 85
      ECF Doc. No. 231-28 at 35 (Stipulation of Counsel at ,i,i 200, 202).

 86
      ECF Doc. No. 231-28 at 275-76 (N.T. Jackson); 1581-82 (N.T. Derr); 1822 (N.T. Pennington).

 87
      ECF Doc. No. 214 at Findings of Fact ,i 141-142.
88
      728 F.3d 707 (7 th Cir. 2013).
89
      Id. at 710.

90
      Id. at 712-13 (quoting S. Rep. No. 99-345 at* 20).
91
  ECF Doc. No. 214 at Conclusion of Law ,i 15 (citing United States ex rel. Hill v. Univ. of Med.
& Dentistry, 448 F. App'x 314, 317 (3d Cir. 2011) and Zimmer, Inc., 386 F.3d at 245 n. 12).
92
      ECF Doc. No. 214 at Findings of Fact ,i,i 204-213.
93
      ECF Doc. No. 192 at 13.
94
      ECF Doc. No. 230-5.
95
      ECF Doc. No. 231-28 at 3 2 (Stipulation of Counsel at ,i 179).
96
      ECF Doc. No. 231-28 at 1416, 1483, 1491-92 (N.T. Kleimo).

97
      ECF Doc. 214 at Findings of Fact ,i 51.
98
      939 F. Supp. 636 (C.D. Ill. 1996), aff'd, 111 F.3d 133 (7 th Cir. 1997).
99
      Id. at 638-39.
100
      ECF Doc. No. 214 at Findings of Fact ,i 208.

101
      Id. at Findings of Fact ,i,i 132-149.
                                                    70
 102
        ECF Doc. No. 230-1; 230-2; 230-3; 230-4.
 103
    ECF Doc. No. 230-1 at 7; ECF Doc. No. 230-2 at 7; ECF Doc. No. 230-3 at 7; ECF Doc. No.
 230-4 at 8 (emphasis added). All page references to ECF Doc. Nos. 230-1, 230-2, 230-3, and 230-
 4 are to the pagination assigned by the CM/ECF docketing system.
 104
       ECF Doc. No. 215 at 18-19; ECF Doc. No. 214 at Findings of Fact ,r,r 162-163.
 105
       ECF Doc. No. 231-28 at 13-14 (Stipulation of Counsel at ,r,r 33-36).
 106
       ECF Doc. No. 231-28 at 756-57, 759, 761-69, 771, 788-89, 798-801 (N.T. Leach).
 107
       Id. at 885-86 (N.T. Leach).
 108
       ECF Doc. No. 214 at Findings of Fact ,r,r 165-166 (emphasis in original).
 109
       Id. at Conclusions of Law ,r,r 6-11.
 110
       EF Doc. No. 215 at 21-22.
111
       See ECF Doc. No. 230-1, 230-2, 230-3, 230-4.
112
       508 F.3d 1052 (D.C. Cir. 2007).
113
       Id. at 1056-57.
114
       Id. at 1059.
115
  In re Matter ofFry Brothers Corp., WAB Case No. 76-6, 197 WL 24823 (June 14, 1977). The
Wage Appeals Board is the predecessor to the Department of Labor's Administrative Review
Board.
116
       Fry Brothers, 197 WL 24823 at *6.
117
       Id. at* 6.
118
       183 F.3d 1088 (9 th Cir. 1999).
119
       Id. at 1089.
120
      Id. at 1093-94.
121
      Id. at 1095.
122
      Id. at 1094 (emphasis added).

                                                   71
 123
       See ECF Doc. No. 214 at Findings of Fact 1165.

 124
       No. 11-3273, 2012 WL 5987546, at* 9 (E.D. Pa. Nov. 29, 2012).

 125
       Id at *I.
 126
       Id at *9.

 127
       866 F.2d 599 (3d Cir. 1989).

 128
       Id at 600-01.

129
       Id at 602.
130
   Id at 603 (citing United Steelworkers ofAmerica v. Warrior & Gulf Navigation Co., 363 U.S.
574, 581-82 (1960)).
131
       754 F.3d 177 (3d Cir. 2014).

132
       ECF Doc. No. 231-28 at 18 (Stipulation of Counsel at 1 65).
133
       ECF Doc. No. 231-28 at 791 (N.T. Leach).

134    Id.

135
       Id at 791-92.

136
    ECF Doc. No. 214 at 8. Under Special Master Merenstein's alternate theory, he calculated 99
weeks of misclassified and underpaid wages to groundmen amounting to $157,565.31, or three
times the underpayment, while the civil penalty would be $544,500, at $5,500 per violation, for a
total judgment of $702,065.31. Id at Conclusion of Law 139.
137
       ECF Doc. No. 214 at Findings of Fact 159.
138
       ECF Doc. No. 232-1 at 33 (Joint Exhibit 5, McGee, Sr. Aug. 9, 2016 deposition at 124).
139
       Id at 33-34.
140
       ECF Doc. No. 1.

141
       ECF Doc. No. 30.

142
      ECF Doc. No. 172.

143
      ECF Doc. No. 173.


                                                   72
 144
       ECF Doc. No. 172 at ,r 2.
 145
       ECF Doc. No. 214 at 5.
 146
       Id. at 8.

 141   Id.

 148
       ECF Doc. No. 214 at Conclusions of Law ,r 31.
149
       No. 11-385, 2013 WL 781614 (D. Md. Feb. 28, 2013).
150
       Id. at *9.
151
       Id. (citations omitted).
152
       ECF Doc. No. 231-28 at 35 (Stipulation of Counsel ,r,r 200, 202).
153
       41 U.S.C. § 3729(a)(l)(B) (emphasis added).
154
       ECF Doc. No. 214 at Conclusions of Law ,r,r 21-23.
155
       31 U.S.C. § 3729(b)(4), amended by Pub.L. 111-21, § 4(a), May 20, 2009, 123 Stat. 1617.
156
   Universal Health Servs., Inc. v. United States ex rel. Escobar, --- U.S.---, 136 S.Ct. 1989, 195
L.Ed.2d 348 (2016).
157
    An "implied false certification" theory imposes liability on a defendant's fraudulent omissions
from claims for payment made to the United States while an express false certification theory
imposes liability for "express falsehoods" made to the United States on a claim for payment.
Escobar, 136 S.Ct. at 1999. The Court held an implied certification theory can be a basis for
liability where two conditions are met: "first, the claim does not merely requires payment, but also
makes specific representations about the goods or services provides; and second, the defendant's
failure to disclosure noncompliance with material statutory, regulatory, or contractual
requirements makes those representations misleading half-truths." Id. at 2001 (footnote omitted).
158
    Section 3729(a)(l)(A) imposes liability on any person who "knowingly presents, or causes to
be presented, a false or fraudulent claim for payment or approval;" 31 U.S.C. § 3729(a)(l)(A).
Local 98 brings its claims under Section 3729(a)(l)(B), imposing liability on any person who
"knowingly makes, uses, or causes to be made or used, a false record or statement material to a
false or fraudulent claim;" Id. § 3729(a)(l)(B). A claim under§ 3729(a)(l)(B) is '"complementary'
to one under section 3729(a)(l)(A), and accordingly, 'the elements for a count brought under
section 3729(a)(l)(B) are practically identical to the requirements for a count brought under
section 3729(a)(l)(A)."' United States ex rel. Scott v. Pacific Architects and Engineers (PAE),
Inc., 270 F.Supp.3d 146, 154 (D.D.C. 2017) (quoting Pencheng Si v. Laogai Research Found., 71
F.Supp.3d 73, 87 (D.D.C. 2014)). "The principal difference between the two claims is that section
                                                  73
 3729(a)(l)(A) imposes liability for false claims, while section 3729(a)(l)(B) imposes liability for
 a knowingly false 'record or statement that was 'material' to a false or fraudulent claim."' Id.
 (quoting United States ex rel. Morsell v. Symantec Corp., 130 F.Supp.3d 106, 122 (D.D.C. 2015)).
 "The false statements provision is 'designed to prevent those who make false records or statements
 ... from escaping liability solely on the ground that they did not themselves present a claim for
 payment or approval."' Id. (citing Morsell, 130 F. Supp.3d at 122-23).
 159
       Escobar, 136 S.Ct. at 1997-98.

 160   Id.

 161
       Id. at 2001.
 162
       Id. 2002 (citing 26 R. Lord, Williston on Contracts§ 69:12, p. 549 (4 th ed. 2003)).
 163
       Genentech Inc., 855 F.3d at 489 (citing Escobar, 136 S.Ct. at 2002-03, 2003 n. 5).
 164
   Escobar, 136 S.Ct. at 2003 (quoting Allison Engine Co., Inc. v. United States ex rel. Sanders,
553 U.S. 662, 672 (2008)).
165
       Id. at 2003 (citations omitted).
166
       Id. at 2003-04 (footnote omitted).
167
       ECF Doc. No. 231-27 at 48, 52.
168
       ECF Doc. No. 231-28 at 1457 (N.T. Kleimo).
169
       ECF Doc. No. 231-28 at 20-21 (Stipulation of Counsel at~ 75).
170
       ECF Doc. No. 231-27 at 49. See also 29 C.F.R. § 5.5(a), (a)(3)(ii).
171
       ECF Doc. No. 231-27 at 48-49, 52.
172
       ECF Doc. No. 231-27 at 48 (emphasis added).
173
       29 C.F.R. § 5.12(a)(l), (2).
174
       Escobar, 136 S.Ct. at 2003.
175
       United States ex rel. Doe v. Heart Solution, PC, 923 F. 3d 308, 317-18 (3d Cir. 2019).
176
      ECF Doc. No. 231-28 at 1219-20 (N.T. Pierce), 1457-58 (N.T. Kleimo).
177
      ECF Doc. No. 231-28 at 1588 (N.T. Derr).


                                                   74
 178
        31 U.S.C. § 3729(a)(l).
 179
        ECF Doc. No. 231-28 at 21 (Stipulation of Counsel at ,r 75).
 180
       Id. at 35 (Stipulation of Counsel at ,r 204); ECF Doc. No. 231-27 at 49.
 181
       ECF Doc. No. 231-28 at 30 (Stipulation of Counsel at ,r 177).

 182
   Farfield quotes the language of the pre-2009 version of the False Claims Act defining claim as:
"any request or demand, whether under a contract or otherwise, for money or property which is
made to a contractor, grantee, or other recipient if the United States Government provides any
portion of the money or property which is requested or demanded, or if the Government will
reimburse such contractor, grantee, or other recipient for any portion of the money or property
which is requested or demanded." 31 U.S.C. § 3729(c). We already decided the Fraud Enforcement
Recovery Act of2009 ("FERA") amending section 3729 of the False Claims Act applies here. See
ECF Doc. No. 192. We rejected Farfield's attempt to use the pre-FERA statute to define "claim."
183
       ECF Doc. No. 215 at 49.
184
       ECF Doc. No. 216 at 31.
185
       ECF Doc. No. 230-20.
186
       $5,500 x 40 versus $5,500 x 105.
187
       31 U.S.C. § 3729(b)(2).
188
       423 U.S. 303 (1976).
189
       Bornstein, 423 U.S. at 307.
190
   The version of the False Claims Act at the time of the Bornstein decision imposed a $2,000
"forfeiture" for a violation of the Act. See Bornstein, 423 U.S. at 308-09.
191
       Id. at 308.
192
      Id. at 312.
193
      Id. at 313.

194   Id.

195
   United States ex rel. Larry Hawkins v. Mantech Int'! Corp., No. 15-2105, 2020 WL 435490,
*5 (D.D.C. Jan. 28, 2020).



                                                   75
 196
    Id. (quoting United States ex rel. Totten v. Bombardier Corp. ("Totten II"), 380 F.3d 488, 501
 (D.C. Cir. 2004)) (emphasis in original).

 197
       Id. (quoting Pencheng Si v. Laogai Research Found., 71 F. Supp. 3d 73, 91 (D.D.C. 2014)).
 198
    United States v. Saavedra, 661 F. App'x 37, 45 (2 nd Cir. 2016) (footnote omitted) (emphasis in
 original). See also, United States v. Zan Man. Co., Inc., 803 F. Supp. 620 (E.D. N.Y. 1992).

 199
       Id. (citing Bornstein, 423 U.S. at 312).
 200
       Bornstein, 423 U.S. at 313.
201
       328 U.S. 680 (1946).

202
       See ECF Doc. No. 209.
203
       Mt. Clemens, 328 U.S. at 687-88.
204
       Id. at 687.
205
    In the Matter of Pythagoras Gen. Contracting Corp. v. Adm 'r, Wage and Hour Div., United
States Dep 't of Labor, 2011 WL 729638, * 1 (DOL Admin. Review Bd. Feb. 10, 2011); In the
Matter ofPythagoras Gen. Contracting Corp. v. Adm 'r, Wage and Hour Div., United States Dep 't
of Labor, 2011 WL 1247202, *2, *6 (DOL Admin. Review Bd. Mar. 1, 2011), aff'd, 926 F. Supp.
2d 490 (S.D.N.Y. 2013).

206
   Reich v. Gateway Press, Inc., 13 F.3d 685, 701 (3d Cir. 1994) (citing Mt. Clemens, 328 U.S. at
680 and collecting cases).
207
       ECF Doc. No. 204.
208
       Id. at 7.
209
       ECF Doc. No. 206.

210
       ECF Doc. No. 204.
211
       ECF Doc. No. 214 at Findings ofFact,r,r 67-68.
212
      Id. at Findings of Fact ,r,r 83-87, 215.
213
      See ECF Doc. No. 209 at 13-14.
214
      Id at 14.

215
      ECF Doc. No. 231-28 at 1161-62 (N.T. Pierce).
                                                  76
 216
        ECF Doc. No. 214 at Conclusions of Law ,-r 29.
 217
       ECF Doc. No. 231-28 at 1287-88 (N.T. Reed).
 218
       ECF Doc. No. 231-28 at 348-64 (N.T. Hale).
 219
       ECF Doc. No. 231-28 at 517, 520-21, 527-28, 530 (N.T. Lauria).

 220
       ECF Doc. No. 231-28 at 612-13 (N.T. Franchetti).
 221
    ECF Doc. No. 215 at Conclusion of Law ,-r 28 (citing Sec '.Y United States Dep 't of Labor v.
 Central Laundry, Inc., No. 18-3007, 2019 WL 5095752 (3d Cir. Oct. 11, 2019).
 222
   Central Laundry, 2019 WL 5095752 at *3 (quoting Martin v. Selker Bros., Inc., 949 F.2d 1286,
 1297 (3d Cir. 1991)).

 223   Id

 224
       ECF Doc. No. 214 at Findings of Fact ,-r,-r 200-203.
225
       ECF Doc. No. 231-28 at 18 (Stipulation of Counsel at ,-r 65).
226
       Id at 25 (Stipulation of Counsel at ,-r 98).
227
       ECF Doc. No. 231-28 at 1161-62 (N.T. Pierce).
228
       ECF Doc. No. 231-28 at 300 (N.T. Jackson).
229
       ECF Doc. No. 231-28 at 15-17 (Stipulation of Counsel at ,-r,-r 50-56).
230
   ECF Doc. No. 232-1 at 21, 41, 76 (Joint Exhibit 5, McGee, Sr. Aug. 9, 2016 deposition at 71,
134, 195); ECF Doc. No. 231-28 at 1469 (N.T. Kleimo).
231
       ECF Doc. No.231-28 at 1149 (N.T. Pierce).
232
       ECF Doc. No. 231-28 at 34 (Stipulation of Counsel at ,-r 200).
233
    ECF Doc. No. 231-28 at 236-37, 241-47, 2062-63 (N.T. Jackson); 29-99 (N.T. Hale); 1150
(N.T. Pierce); 1286-88 (N.T. Reed); 1916 (N.T. Cuthbert); ECF Doc. No. 232-1 at 47-48 (McGee,
Sr. Aug. 9, 2016 deposition), 195 (McGee, Sr. Aug. 10, 2016 deposition).
234
      ECF Doc. No. 214 at Findings of Fact ,-r 150.
235
      Id at Findings of Fact ,-r 185.
236
      Id at Findings of Fact ,-r 186.
                                                      77
 237
    Farfield objects to Findings of Fact,, 40, 43, 46, 51, 58, 59, 67, 78, 83, 86, 92, 93, 98, 99, 100,
 140, 141, 143, 144, 150, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 176, 184, 185, 186,
 190, 193, 195, 197, 198, 201, 202, 203, 204, 205, 207, 208, 211, 213, 214, 215, 219, and 220.
 Farfield objected to Findings of Facts,, 141, 165, 166, and 204 in its brief at pages 7, 20, 21, and
 56 (ECF Doc. No. 215).
 238
       ECF Doc. No. 214 at Conclusions of Law, 4 (emphasis added); ECF Doc. No. 231-27 at 49.
 239
       ECF Doc. No. 231-27 at 49 (emphasis added).
 240
       40 U.S.C. § 3142(a), (b).
 241
       29 C.F.R. § 5.5(a)(3)(ii)(B).
 242
       ECF Doc. No. 214 at Conclusions of Law, 5.
 243
       ECF Doc. No. 214 at 8.
244
    ECF Doc. No. 232-1 at 59-60, 177 (Joint Exhibit 5, McGee, Sr. Aug. 9, 2016 deposition at 164-
 165, 343); ECF Doc. No. 231-27 at 45.
245
       Id. at 206 (McGee, Sr. Aug. 10, 2016 deposition at 57).
246
       Id. at 51-52 (McGee, Sr. Aug. 9, 2016 deposition at 156-157).
247
       Id. at 55 (McGee, Sr. Aug. 9, 2016 deposition at 160).
248
  Id. at 167'-68, 170 (McGee, Sr. Aug. 9, 2016 deposition at 333-34, 336), 206-07 (McGee, Sr.
Aug. 10, 2016 deposition at 57-58).
249
       ECF Doc. No. 214 at Conclusion of Law,, 13, 24.
250
       ECF Doc. No. 215 at 63.
251
       ECF Doc. No. 232-1 at 128-29 (N.T. Jackson).
252
       ECF Doc. No. 231-28 at 1941 (N.T. Jackson).
253
       Id. at 2015 (N.T. Jackson).
254
       ECF Doc. No. 231-28 at 1582 (N.T. Derr).
255
      Id. at 1589-90 (N.T. Derr).
256
      Id. at 1623, 1681 (N.T. Derr).


                                                  78
257
      ECF Doc. No. 231-28 at 1822 (N.T. Pennington).

258
      ECF Doc. No. 215 at 63-64.




                                              79
